Exhibit 10.18

 

OFFICE LEASE

 

520 PIKE TOWER

 

 

WITH

 

 

EQUATOR TECHNOLOGIES, INC.

 

 

SUITE: 900

 

 

DATED: April 12, 2001

 

--------------------------------------------------------------------------------


 

Table Of Contents

 

ARTICLE 1:

 

BASIC PROVISIONS

 

 

 

 

 

ARTICLE 2:

 

PREMISES

 

 

 

 

 

ARTICLE 3:

 

TERM AND COMMENCEMENT

 

 

 

 

 

ARTICLE 4:

 

BASE RENT AND ADDITIONAL RENT

 

 

 

 

 

ARTICLE 5:

 

QUIET ENJOYMENT

 

 

 

 

 

ARTICLE 6:

 

UTILITIES AND SERVICES

 

 

 

 

 

ARTICLE 7:

 

USE, COMPLIANCE WITH LAWS, AND RULES

 

 

 

 

 

ARTICLE 8:

 

MAINTENANCE AND REPAIRS

 

 

 

 

 

ARTICLE 9:

 

ALTERATIONS AND LIENS

 

 

 

 

 

ARTICLE 10:

 

INSURANCE AND WAIVER OF CLAIMS

 

 

 

 

 

ARTICLE 11:

 

CASUALTY DAMAGE

 

 

 

 

 

ARTICLE 12:

 

CONDEMNATION

 

 

 

 

 

ARTICLE 13:

 

ASSIGNMENT AND SUBLETTING

 

 

 

 

 

ARTICLE 14:

 

PERSONAL PROPERTY, RENT AND OTHER TAXES

 

 

 

 

 

ARTICLE 15:

 

LANDLORD’S REMEDIES

 

 

 

 

 

ARTICLE 16:

 

SECURITY DEPOSIT

 

 

 

 

 

ARTICLE 17:

 

ATTORNEYS’ FEES, JURY TRIAL, COUNTERCLAIMS AND VENUE

 

 

 

 

 

ARTICLE 18:

 

SUBORDINATION, ATTORNMENT AND LENDER PROTECTION

 

 

 

 

 

ARTICLE 19:

 

ESTOPPEL CERTIFICATES

 

 

 

 

 

ARTICLE 20:

 

RIGHTS RESERVED BY LANDLORD

 

 

 

 

 

ARTICLE 21:

 

LANDLORD’S RIGHT TO CURE

 

 

 

 

 

ARTICLE 22:

 

INDEMNIFICATION

 

 

 

 

 

ARTICLE 23:

 

RETURN OF POSSESSION

 

 

 

 

 

ARTICLE 24:

 

HOLDING OVER

 

 

 

 

 

ARTICLE 25:

 

NOTICES

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 26:

 

REAL ESTATE BROKERS

 

 

 

 

 

ARTICLE 27:

 

NO WAIVER

 

 

 

 

 

ARTICLE 28:

 

SAFETY AND SECURITY DEVICES, SERVICES AND PROGRAMS

 

 

 

 

 

ARTICLE 29:

 

TELECOMMUNICATION LINES

 

 

 

 

 

ARTICLE 30: [a05-12614_1ex10d18.htm#Article30HazardousMaterials_181800]

 

HAZARDOUS MATERIALS [a05-12614_1ex10d18.htm#Article30HazardousMaterials_181800]

 

 

 

 

 

ARTICLE 31: [a05-12614_1ex10d18.htm#Article31DisabilitiesActs_181804]

 

DISABILITIES ACTS [a05-12614_1ex10d18.htm#Article31DisabilitiesActs_181804]

 

 

 

 

 

ARTICLE 32: [a05-12614_1ex10d18.htm#Article32Definitions_181806]

 

DEFINITIONS [a05-12614_1ex10d18.htm#Article32Definitions_181806]

 

 

 

 

 

ARTICLE 33: [a05-12614_1ex10d18.htm#Article33Offer_181812]

 

OFFER [a05-12614_1ex10d18.htm#Article33Offer_181812]

 

 

 

 

 

ARTICLE 34: [a05-12614_1ex10d18.htm#Article34Year2000Performance_201858]

 

YEAR 2000 PERFORMANCE
[a05-12614_1ex10d18.htm#Article34Year2000Performance_201858]

 

 

 

 

 

ARTICLE 35: [a05-12614_1ex10d18.htm#Article35Miscellaneous_201902]

 

MISCELLANEOUS [a05-12614_1ex10d18.htm#Article35Miscellaneous_201902]

 

 

 

 

 

ARTICLE 36: [a05-12614_1ex10d18.htm#Article36EntireAgreement_182000]

 

ENTIRE AGREEMENT [a05-12614_1ex10d18.htm#Article36EntireAgreement_182000]

 

 

EXHIBITS/RIDERS

 

1.M

 

 

 

 

ii

--------------------------------------------------------------------------------


 

OFFICE LEASE

 

THIS OFFICE LEASE (“Lease”) is made and entered into as of the 12th day of
April, 2001, by and between PIKE STREET DELAWARE, INC. (“Landlord”), a Delaware
corporation, and EQUATOR TECHNOLOGIES, INC. (“Tenant”), a California
corporation.

 

WITNESSETH:

 

ARTICLE 1: BASIC PROVISIONS

 

This Article contains the basic lease provisions between Landlord and Tenant.

 

A. Building:

 

520 Pike Tower, located at 520 Pike Street, Seattle, Washington (the “Property”,
as further described in Article 32 and Exhibit A-1).

 

 

 

B. Premises:

 

Suite 900 in the Building as outlined or cross-hatched on Exhibit A-2.

 

 

 

C. Commencement Date:

 

October 1, 2001 subject to Article 3.

 

 

 

D. Expiration Date:

 

September 30, 2006 subject to Article 3.

 

 

 

E. Rentable Area:

 

The rentable area of the Premises shall be deemed 16,500 square feet, and the
rentable area of the Property shall be deemed 362,690 square feet, for purposes
of this Lease, subject to Article 32.

 

 

 

F. Tenant’s Share:

 

Four point five five percent (4.55%), subject to Articles 4 and 32.

 

 

 

G. Base Rent:

 

$48,125.00 per month from the Commencement Date through September 30, 2002, and
$49,500.00 per month from October 1, 2002 through September 30, 2003, and
$50,875.00 per month from October 1, 2003 through September 30, 2004, and
$52,250.00 per month from October 1, 2004 through September 30, 2005, and
$53,625.00 per month thereafter through the Expiration Date, as further
described in Article 4.

 

 

 

H. Additional Rent:

 

Tenant shall pay Tenant’s Share of Taxes and Expenses in excess of the amounts
respectively for the years 2001 (“Base Tax Year”) and 2001 (“Base Expense
Year”), as further described in Article 4.

 

 

 

I. Permitted Use:

 

Executive and administrative offices, subject to Article 7.

 

 

 

J. Security Deposit:

 

$59,000.00, which shall be subject to Article 16.

 

 

 

 

 

PRIOR LEASE BETWEEN THE PARTIES:   Landlord, as successor in interest to Sixth &
Pike Associates, L.P., and Tenant are parties to a lease for the Premises dated
September 13, 1996 which lease was modified by the Lease Termination Agreement
between the parties dated July 17, 2000 (the “Prior Lease”). Upon the
Commencement Date herein, this Lease shall supercede the Prior Lease and
provided Tenant is not in default under the Prior Lease, the security deposit
shall be applied toward the Security Deposit required herein.

 

 

 

K. Broker (if any):

 

Washington Partners, Inc. who shall be paid by Landlord, subject to Article 26.

 

 

 

L. Guarantor(s):

 

N/A

 

 

 

M. Riders/Exhibits:

 

In addition to Exhibit A-1 (Property), Exhibit A-2 (Premises) and Rider One
(Rules), this Lease includes: Work Agreement and Parking Agreement.

 

1

--------------------------------------------------------------------------------


 

N. Landlord’s Notice Address (subject to Article 25):

 

 

 

 

 

c/o Tower Realty Management Corporation
520 Pike Street - Office of the Building
Seattle, Washington 98101
Attention: Property Manager

 

 

 

 

 

with copy to:

 

 

 

 

 

c/o Tower Realty Management Corporation
255 Shoreline Drive, Suite 600
Redwood City, California 94065
Attention: Asset Manager

 

 

 

O. Tenant’s Notice Address (subject to Article 25):

 

 

 

 

 

Equator Technologies, Inc.
520 Pike Street, Suite 900
Seattle, Washington 98101
Attention: Office Manager

 

 

 

 

 

and with a copy to:

 

 

 

 

 

Equator Technologies, Inc.
1300 Whit Oaks Road
Campbell, CA 95008
Attention: Facilities/Human Resources Director

 

 

 

P. Rent Payments:

 

Rent shall be paid to “Pike Street Delaware, Inc.” at 75 Remittance Drive,
Suite 1118, Chicago, Illinois 60675-1118 or such other parties and addresses as
to which Landlord shall provide advance notice.

 

The foregoing provisions shall be interpreted and applied in accordance with the
other provisions of this Lease. The terms of this Article, and the terms defined
in Article 32 and other Articles, shall have the meanings specified therefor
when used as capitalized terms in other provisions of this Lease or related
documentation (except as expressly provided to the contrary therein).

 

ARTICLE 2: PREMISES

 

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises subject to the provisions herein contained. Tenant has inspected the
Premises (and portions of the Property, Systems and Equipment providing access
to or serving the Premises) or has had an opportunity to do so, and agrees to
accept the same “as is” without any agreements, representations, understandings
or obligations on the part of Landlord to perform any alterations, repairs,
installations or improvements unless expressly provided under this Lease.

 

ARTICLE 3: TERM AND COMMENCEMENT

 

A.            Term and Confirmation.   The term (“Term”) of this Lease shall
commence on the Commencement Date and end on the Expiration Date, unless sooner
terminated as provided herein, subject to adjustment as provided below and the
other provisions hereof. If the Commencement Date is advanced or postponed as
provided below, the Expiration Date set forth in Article 1 shall not be changed,
unless Landlord so elects by notice to Tenant. Tenant shall execute a
confirmation of the Commencement Date and other matters in such form as Landlord
may reasonably request within ten (10) days after requested; any failure to
respond within such time shall be deemed an acceptance of the matters as set
forth in Landlord’s confirmation. If Tenant disagrees with Landlord’s adjustment
of the Commencement Date, Tenant shall pay Rent and perform all other
obligations commencing on the date determined by Landlord, subject to refund or
credit when the matter is resolved.

 

2

--------------------------------------------------------------------------------


 

B.            Early Commencement.   The Commencement Date, Rent and Tenant’s
other obligations shall be advanced to such earlier date as: (i) Landlord
substantially completes any improvements to the Premises required under this
Lease to an extent that Tenant is able to occupy the Premises, and Landlord
delivers possession thereof, or (ii) Tenant, with Landlord’s written permission,
otherwise commences occupying the Premises. If either such events occurs with
respect to a portion of the Premises, the Commencement Date, Rent and Tenant’s
other obligations shall be so advanced with respect to such portion (and fairly
prorated based on the rentable square footage involved). During any period that
Tenant shall be permitted to enter the Premises prior to the Commencement Date
other than to occupy the same (e.g., to perform alterations or improvements),
Tenant shall comply with all terms and provisions of this Lease, except those
provisions requiring the payment of Base Rent. Landlord shall permit early
entry, so long as the Premises are legally available, Landlord has completed any
work required under this Lease, and Tenant is in compliance with the other
provisions of this Lease, including the insurance requirements under Article 10.

 

C.            Commencement Delays.   The Commencement Date, Rent and Tenant’s
other obligations shall be postponed to the extent Tenant is unable to occupy
the Premises because Landlord fails: (i) to substantially complete any
improvements to the Premises required to be performed by Landlord under this
Lease, or (ii) to deliver possession of the Premises for any other reason,
including holding over by prior occupants, except to the extent that Tenant, its
contractors, agents or employees in any way contribute to either such failures.
If either such event occurs with respect to a portion of the Premises, the
Commencement Date, Rent and Tenant’s other obligations shall be so postponed
with respect to such portion (and fairly prorated based on the rentable square
footage involved). If Landlord so fails for a ninety (90) day initial grace
period, Tenant shall have the right to terminate this Lease by notice within ten
(10) days thereafter, subject to Landlord’s right to cure as provided in
Article 21. Any such delay in the Commencement Date shall not subject Landlord
to liability for loss or damage resulting therefrom, and Tenant’s sole recourse
with respect thereto shall be the postponement of Rent and other obligations and
right to terminate this Lease described herein.

 

ARTICLE 4: BASE RENT AND ADDITIONAL RENT

 

A.            Base Rent.  Tenant shall pay Landlord the monthly Base Rent set
forth in Article 1 in advance on or before the first day of each calendar month
during the Term; provided, Tenant shall pay Base Rent for the first full
calendar month for which Base Rent shall be due (and any initial partial month)
when Tenant executes this Lease.

 

B.            Taxes and Expenses.  Tenant shall pay Landlord Tenant’s Share of
Taxes and Expenses in excess of the amounts of Taxes and Expenses respectively
for the Base Tax Year and Base Expense Year in the manner described below. The
foregoing capitalized terms shall have the meanings specified therefor in
Articles 1 and 32.

 

C.            Payments.  Tenant shall pay such amounts as follows:

 

(i)            Landlord may reasonably estimate in advance the amounts Tenant
shall owe for Taxes and Expenses for any full or partial calendar year of the
Term. In such event, Tenant shall pay such estimated amounts, on a monthly
basis, on or before the first day of each calendar month, together with Tenant’s
payment of Base Rent. Such estimate may be reasonably adjusted from time to time
by Landlord, including adjustments to reflect the final Tax bills each year.

 

(ii)           Within 120 days after the end of each calendar year, or as soon
thereafter as practicable, Landlord shall provide a statement (the “Statement”)
to Tenant showing: (a) the amount of actual Taxes and Expenses for such calendar
year, with a listing of amounts for major categories of Expenses, (b) any amount
paid by Tenant towards Taxes and Expenses during such calendar year on an
estimated basis, and (c) any revised estimate of Tenant’s obligations for Taxes
and Expenses for the current calendar year.

 

(iii)          If the Statement shows that Tenant’s estimated payments were less
than Tenant’s actual obligations for Taxes and Expenses for such year, Tenant
shall pay the difference within ten (10) days after Landlord sends the
Statement.

 

(iv)          If the Statement shows an increase in Tenant’s estimated payments
for the current calendar year, Tenant shall: (a) pay the difference between the
new and former estimates

 

3

--------------------------------------------------------------------------------


 

for the period from January 1 of the current calendar year through the month in
which the Statement is sent within ten (10) days after Landlord sends the
Statement, and (b) thereafter pay the new estimated amount until Landlord
further revises such estimated amount.

 

(v)           If the Statement shows that Tenant’s estimated payments exceeded
Tenant’s actual obligations for Taxes and Expenses, Landlord shall credit the
difference against payment of Rent next due. If the Term shall have expired and
no further Rent shall be due, Landlord shall provide a refund of such difference
at the time Landlord sends the Statement.

 

(vi)          Landlord reserves the right to reasonably change, from time to
time, the manner or timing of Tenant’s payments for Taxes and Expenses. In lieu
of providing one Statement covering all such items, Landlord may provide
separate statements, at the same or different times, including separate
statements for Taxes after bills are received.

 

(vii)         Tenant acknowledges that Landlord’s ability to budget and incur
expenses depends on the finality of such Statement, and accordingly agrees that
time is of the essence of this Paragraph. If Tenant takes exception to any
matter contained in the Statement as provided herein, Tenant shall notify
Landlord of such exception in writing not later than thirty (30) days following
Tenant’s receipt of such statement, and Landlord shall refer the matter to an
independent certified public accountant, whose certification as to the proper
amount shall be final and conclusive as between Landlord and Tenant. Tenant
shall promptly pay the cost of such certification unless such certification
determines that Tenant was overbilled by more than 5%. Pending resolution of any
such exceptions in the foregoing manner, Tenant shall continue paying Tenant’s
Share of Taxes and Expenses in the amounts determined by Landlord, subject to
adjustment after any such exceptions are so resolved. If such certification
determines that Tenant was overbilled, then Tenant shall receive a credit for
the amount of such overbilling against payments of Rent next due.

 

D.            Fiscal Years and Tax Years.   If Landlord now or hereafter uses a
non-calendar fiscal year: (i) all references to calendar years herein shall
refer to such fiscal years, (ii) all references to January 1 and December 31
herein shall refer, respectively, to the first and last days of such fiscal
years as the context requires, and (iii) if Landlord changes fiscal years,
Landlord shall make appropriate prorations such that Tenant’s obligations
hereunder are not materially adversely affected thereby. Subject to Paragraph E
below, Landlord shall include in Taxes each year hereunder: (a) in general, the
amounts levied, assessed or imposed for such year, whether paid or payable in
another year, (b) for personal property taxes, the amounts paid during such
year, and (c) for Taxes paid in installments over more than one year, the
amounts paid each year, and any interest thereon. If any taxing authority uses a
fiscal year other than a calendar year, Landlord may elect from time to time,
consistent with sound accounting and management practices, to require payments
by Tenant based on: (x) amounts paid or payable during each calendar year
without regard to such fiscal years, (y) amounts paid or payable during each
calendar year, averaging the bills for each calendar year based on the number of
days or months of such calendar year included in each fiscal tax year, or (z)
amounts paid or payable for or during each fiscal tax year.

 

E.             Tax Refunds, Protest Costs, and Expense Adjustments For Prior
Years.   Landlord shall each year: (i) credit against Taxes any refunds received
during such year, (ii) include in Taxes any additional amount paid during such
year, involving an adjustment to Taxes for a prior year, due to error by the
taxing authority, supplemental assessment, or other reason, (iii) include, in
either Taxes or Expenses, any fees for attorneys, consultants and experts, and
other costs paid during such year in attempting to protest, appeal or otherwise
seek to reduce or minimize Taxes, whether or not successful, (iv) credit against
Expenses the cost of any item previously included in Expenses, to the extent
that Landlord receives reimbursement from insurance proceeds or a third party
during such year (excluding tenant payments for Taxes and Expenses), and
(v) make any other appropriate changes to reflect adjustments to Taxes or
Expenses for prior years, regardless of whether Landlord uses an accrual system
of accounting for other purposes.

 

F.             Grossing Up.   If the Property is not at least 95% occupied
during all or a portion of any calendar year, Landlord may, in accordance with
sound accounting and management practices, determine the amount of variable
Taxes and Expenses (i.e. those items which vary according to occupancy levels)
that would have been paid had the Property been at least 95% occupied, and the
amount so determined shall be deemed to have been the amount of Taxes and
Expenses for such year. If Landlord is not furnishing any particular utility or
service (the cost of which, if performed by Landlord, would be included in
Expenses) to a tenant during any period, Landlord may for such period:
(i) adjust Expenses to reflect the additional amount that would reasonably have
been incurred during such period had Landlord furnished such utility or service
to

 

4

--------------------------------------------------------------------------------


 

such tenant, or (ii) exclude the rentable area of such tenant from the rentable
area of the Property in computing Tenant’s Share of the component of Expenses
for such utility or service.

 

G.            Tenant’s Share Adjustments.   If the Property or any development
of which it is a part, shall contain non-office uses during any period, Landlord
shall have the right to determine, in accordance with sound accounting and
management practices, Tenant’s Share of Taxes and Expenses for only the office
portion of the Property or of such development; in such event, Tenant’s Share
shall be based on the ratio of the rentable area of the Premises to the rentable
area of such office portion for such period. Tenant’s Share shall be subject to
such other adjustments for such periods as may be applicable pursuant to
Paragraph E, above, and pursuant to the definition of Tenant’s Share in
Article 32.

 

H.            Prorations.   If the Term commences on a day other than the first
day of a calendar month or ends on a day other than the last day of a calendar
month, the Base Rent and any other amounts payable on a monthly basis shall be
prorated on a per diem basis for such partial calendar months. If the Base Rent
is scheduled to increase under Article 1 other than on the first day of a
calendar month, the amount for such month shall be prorated on a per diem basis
to reflect the number of days of such month at the then current and increased
rates, respectively. If the Term commences other than on January 1, or ends
other than on December 31, Tenant’s obligations to pay amounts towards Taxes and
Expenses for such first or final calendar years shall be prorated on a per diem
basis to reflect the portion of such years included in the Term.

 

I.              Payments After Lease Term Ends.   Tenant’s obligations to pay
Taxes and Expenses (or any other amounts) accruing during, or relating to, the
period prior to expiration or earlier termination of this Lease, shall survive
such expiration or termination. Landlord may reasonably estimate all or any of
such obligations within a reasonable time before, or anytime after, such
expiration or termination. Tenant shall pay the full amount of such estimate,
and any additional amount due after the actual amounts are determined, in each
case within ten (10) days after Landlord sends a statement therefor. If the
actual amount is less than the amount Tenant pays as an estimate, Landlord shall
refund the difference within thirty (30) days after such determination is made.

 

J.             Landlord’s Accounting Practices and Records.   Landlord shall
maintain records respecting Taxes and Expenses and determine the same in
accordance with sound accounting and management practices. Subject to the other
provisions of this Article, Landlord may from time to time use a full accrual
system of accounting, or a modified cash basis of accounting with appropriate
accrual adjustments to ensure that each year includes substantially the same
major recurring items. Unless Tenant takes exception by notice to Landlord
within thirty (30) days after Landlord provides any Statement to Tenant, such
Statement shall be considered final and binding on Tenant (except as to
additional Expenses or Taxes not then known or omitted by error). If Tenant
takes exception by notice within such time, Landlord may seek certification from
Landlord’s independent certified public accountant as to the proper amount of
Taxes and Expenses. In such case: (i) such certification shall be considered
final and binding on both parties (except as to additional Expenses or Taxes not
then known or omitted by error), and (ii) Tenant shall pay Landlord for the cost
of such certification, unless it shows that Taxes and Expenses were overstated
by at least five (5) percent. Pending resolution of any such exceptions, Tenant
shall pay Tenant’s Share of Taxes and Expenses in the amounts shown on such
Statement, subject to credit, refund or additional payment after any such
exceptions are resolved.

 

K.            Base Year Adjustments.   If Taxes for the Base Tax Year are
reduced as the result of protest, or by means of agreement, or as the result of
legal proceedings or otherwise, Landlord shall adjust Tenant’s obligations for
Taxes in all years following the Base Tax Year, and Tenant shall pay Landlord
within 30 days after notice any additional amount required by such adjustment
for any such years or portions thereof that have theretofore occurred. Landlord
shall exclude from Base Year Expenses any non-recurring items, including capital
expenditures otherwise permitted under Article 32 of the Lease (and shall only
include the amortization of such expenditures in subsequent year Expenses to the
extent permitted under Article 32, including any remaining amortization of
permitted capital expenditures made prior to or after the Commencement Date). If
Landlord eliminates from any subsequent year Expenses a recurring category of
expenses previously included in Base Year Expenses, Landlord shall subtract such
category from Base Year Expenses commencing with such subsequent year.

 

L.            General Payment Matters.   Base Rent, Taxes, Expenses and any
other amounts which Tenant is or becomes obligated to pay Landlord under this
Lease or other agreement entered in connection herewith, are sometimes herein
referred to collectively as “Rent,” and all remedies applicable to the
non-payment of rent shall be applicable thereto. Rent shall be paid in good
funds and legal tender of the United States of America. Tenant shall pay Rent
without any

 

5

--------------------------------------------------------------------------------


 

deduction, recoupment, set-off or counterclaim, and without relief from any
valuation or appraisement laws. Rent obligations hereunder are independent
covenants. Provided that Landlord shall provide such statement within seven
(7) months of the expiration of this Lease, no delay by Landlord in providing
the Statement (or separate statements) shall be deemed a default by Landlord or
a waiver of Landlord’s right to require payment of Tenant’s obligations for
actual or estimated Taxes or Expenses. In no event shall a decrease in Taxes or
Expenses ever decrease the monthly Base Rent or give rise to a credit in favor
of Tenant. Landlord may apply payments received from Tenant to any obligations
of Tenant then accrued, without regard to such obligations as may be designated
by Tenant.

 

ARTICLE 5: QUIET ENJOYMENT

 

Landlord agrees that if Tenant timely pays the Rent and performs the terms and
provisions hereunder, Tenant shall hold the Premises during the Term, free of
lawful claims by any party acting by or through Landlord, subject to all other
terms and provisions of this Lease.

 

ARTICLE 6: UTILITIES AND SERVICES

 

A.            Standard Landlord Utilities and Services.   Landlord shall provide
the following utilities and services (the cost of which shall be included in
Expenses, except as provided below):

 

(i)            Heat and air-conditioning to provide a temperature required, In
Landlord’s reasonable opinion, for occupancy of the Premises as offices, from
8:00 a.m. until 6:00 p.m. Monday through Friday, excluding all Holidays.

 

(ii)           Water from city mains for drinking, lavatory and toilet purposes
only, at those points of supply provided for nonexclusive general use of tenants
at the Property, or points of supply in the Premises installed by or with
Landlord’s written consent for such purposes.

 

(iii)          Cleaning and trash removal service in and about the Premises as
is customary for office space in office buildings.

 

(iv)          Passenger elevator service at all times (subject to changes in the
number of elevators in service after hours or at other times), and freight
elevator service (subject to scheduling by Landlord and such standard charges as
Landlord may impose), in common with Landlord and other parties.

 

(v)           Electricity for building-standard overhead office lighting
fixtures, and equipment and accessories customary for offices (up to 280 hours
per month), where: (a) the connected electrical load of all of the same does not
exceed an average of 4 watts per usable square foot of the Premises (or such
lesser amount as may be available, based on the safe and lawful capacity of the
electrical circuit(s) and facilities serving the Premises), (b) the electricity
is at nominal 120 volts, single phase (or 110 volts, depending on available
service in the Building), and (c) the Systems and Equipment are suitable, the
safe and lawful capacity thereof is not exceeded, and sufficient capacity
remains at all times for other existing and future tenants, as determined in
Landlord’s reasonable discretion.

 

B.            Additional Utilities and Services.   Landlord shall not be
responsible for inadequate air-conditioning or ventilation whenever the use or
occupancy of the Premises exceeds the normal capacity or design loads of,
affects the temperature or humidity otherwise maintained by, or otherwise
adversely affects the operation of, the Systems and Equipment for the Property,
whether due to items of equipment or machinery generating heat, above normal
concentrations of personnel or equipment, alterations to the Premises made by or
through Tenant without balancing the air or installing supplemental HVAC
equipment. Without limiting the generality of the foregoing, Landlord shall not
be responsible for inadequate air conditioning or ventilation to the extent that
the same occurs because Tenant, without providing adequate air conditioning and
ventilation: (i) uses or permits the use of any item, or concentrated group, of
equipment consuming more than 500 watts in the aggregate at rated capacity, or
(ii) occupies or permits the Premises to be occupied with concentrations of
personnel greater than one person per 200 usable square feet. In any such case,
Landlord may elect to balance the air, install, operate, maintain and replace
such supplemental HVAC equipment during the Term, at Tenant’s expense, as an
extra utility or service (or require that Tenant arrange for the same as Work
under Article 9). Landlord shall seek to provide such extra utilities or
services as Tenant may from time to time request, if the same are reasonable and
feasible for Landlord to provide and do not involve modifications or additions
to the Property or existing Systems and Equipment, and if Landlord

 

6

--------------------------------------------------------------------------------


 

shall receive Tenant’s request within a reasonable period prior to the time such
extra utilities or services are required. Tenant shall pay, for any extra
utilities or services, such standard charges as Landlord shall from time to time
establish, Landlord’s out-of-pocket costs for architects, engineers, consultants
and other parties relating to such extra utilities or services, and a fee equal
to fifteen percent (15%) of such costs. All payments for such extra utilities or
services shall be due at the same time as the installment of Base Rent with
which the same are billed, or if billed separately, shall be due within ten
(10) days after such billing. Notwithstanding the foregoing to the contrary, in
lieu of charging separately for additional utilities and services, Landlord may
reasonably elect from time to time to expand or modify the amounts of services
and utilities available without separate charge, in which case the costs thereof
shall be included in Expenses.

 

C.            Monitoring.   Landlord may install and operate meters, submeters
or any other reasonable system for monitoring or estimating any services or
utilities used by Tenant in excess of those required to be provided by Landlord
under this Article (including a system for Landlord’s engineer to reasonably
estimate any such excess usage). If such system indicates such excess services
or utilities, Tenant shall pay Landlord’s charges and fees as described in
Paragraph B, above, for installing and operating such system and any
supplementary air-conditioning, ventilation, heat, electrical or other systems
or equipment (or adjustments or modifications to the existing Systems and
Equipment) which Landlord may make, and Landlord’s charges for such amount of
excess services or utilities used by Tenant.

 

D.            Interruptions and Changes.   Landlord shall have no liability for
interruptions, variations, shortages, failures, changes in quality, quantity,
character or availability of any utilities or services caused by repairs,
maintenance, replacements, alterations (including any freon retrofit work),
labor controversies, accidents, inability to obtain services, utilities or
supplies, governmental or utility company acts or omissions, requirements,
guidelines or requests, or other causes beyond Landlord’s reasonable control (or
under any circumstances with respect to utilities or services not required to be
provided by Landlord hereunder). Under no circumstances whatsoever shall any of
the foregoing be deemed an eviction or disturbance of Tenant’s use and
possession of the Premises or any part thereof, serve to abate Rent, or relieve
Tenant from performance of Tenant’s obligations under this Lease. Landlord in no
event shall be liable for damages by reason of loss of profits, business
interruption or other consequential damages in connection with the foregoing
events. Nevertheless, in any such events after receiving notice, Landlord shall
use reasonable efforts to restore such utilities or services required to be
provided hereunder to reasonable levels.

 

ARTICLE 7: USE, COMPLIANCE WITH LAWS, AND RULES

 

A.            Use of Premises.   Tenant shall use the Premises only for the
permitted use identified in Article 1, and no other purpose whatsoever, subject
to the other provisions hereof and of this Lease. Notwithstanding anything to
the contrary contained in this Lease, Tenant shall not use or permit the
Premises to be used as a: (i) political party or social-welfare office,
(ii) medical, dental, psychology or science office or laboratory, including for
treatment, research, testing or counseling, (iii) multi-party “executive” or
“legal” suite type offices, (iv) data processing, telecommunications or
telemarketing center, (v) school, educational or training facility,
(vi) employment, placement, recruiting or clerical support agency, (vii)
computerized vehicle sales, loan or “finder” service, (viii) governmental or
quasi-governmental office, whether local, state, federal or foreign, including
diplomatic and consulate, (ix) travel agency or reservation center, (x) radio or
television studio or broadcasting or recording facility, or (xi) retail real
estate brokerage, retail stock brokerage, retail bank or other retail financial
institution, loan office, depository, check-cashing or wire-transferring
service.

 

B.            Laws and Other Requirements.   Tenant shall not use or permit
within the Premises anything that will: (i) violate the requirements of
Landlord’s insurers, the American Insurance Association, or any board of
underwriters, (ii) cause a cancellation of Landlord’s policies, impair the
insurability of the Property, or increase Landlord’s premiums (any such increase
shall be paid by Tenant without such payment being deemed permission to continue
such activity or a waiver of any other remedies of Landlord), or (iii) violate
the reasonable requirements of any Lenders, the certificates of occupancy issued
for the Premises or the Property, or any other requirements, covenants,
conditions or restrictions affecting the Property at any time. Tenant shall
comply with all Laws relating to the Premises and Tenant’s use of the Premises
and Property, including Laws governing Hazardous Materials as described in
Article 30, and the Disabilities Acts as described in Article 31. Tenant’s
obligations to comply with Laws shall include, without limitation: (a) obtaining
all permits, licenses, certificates and approvals to conduct its business in the
Premises, or any necessary waivers or variances, without thereby subjecting
Landlord, the Property or other occupants to any costs, requirements,
liabilities or restrictions, (b) any work to

 

7

--------------------------------------------------------------------------------


 

or for the Premises (or any systems or equipment exclusively serving the
Premises, including any freon retrofitting work for such exclusive systems and
equipment) required by Laws, and (c) any work outside the Premises (if Landlord
permits such work) required by Laws based on Tenant’s use of, work within, or
systems or equipment exclusively serving, the Premises, whether any such work is
deemed structural, involves a capital expenditure or results in a benefit
extending beyond the Term. Any work hereunder shall be deemed “Work” subject to
Article 9.

 

C.            Rules.   Tenant shall comply with the Rules set forth in Rider One
attached hereto (the “Rules”). Landlord shall have the right, by notice to
Tenant or by posting at the Property, to reasonably amend such Rules and
supplement the same with other reasonable Rules relating to the Property, or the
promotion of safety, care, efficiency, cleanliness or good order therein.
Nothing herein shall be construed to give Tenant or any other Person any claim,
demand or cause of action against Landlord arising out of the violation of such
Rules by any other tenant or visitor of the Property, or out of the enforcement,
modification or waiver of the Rules by Landlord in any particular instance.

 

ARTICLE 8: MAINTENANCE AND REPAIRS

 

Except for customary cleaning and trash removal provided by Landlord under
Article 6, and casualty damage to be repaired by Landlord under Article 11,
Tenant shall keep and maintain (or cause to be kept and maintained) the Premises
in good and sanitary condition, working order and repair, in compliance with all
applicable Laws as described in Article 7, and as required under other
provisions of this Lease, including the Rules (including any carpet and other
flooring material, paint and wall-coverings, doors, windows, ceilings, interior
surfaces of walls, lighting (including lamps, bulbs, ballasts and starters),
plumbing and other fixtures, alterations, improvements, systems and equipment in
or exclusively serving the Premises whether installed by Landlord or Tenant). In
the event that any repairs, maintenance or replacements are required, Tenant
shall promptly notify Landlord and arrange for the same either: (i) through
Landlord for such reasonable charges as Landlord may establish from time to
time, payable within ten (10) days after billed, or (ii) at Landlord’s option,
by engaging such contractors as Landlord shall first designate or approve in
writing to perform such work, all in a first class, workmanlike manner approved
by Landlord in advance in writing and otherwise in compliance with Article 9
respecting “Work”. Tenant shall promptly notify Landlord concerning the
necessity for any repairs or other work hereunder and upon completion thereof.
Tenant shall pay Landlord for any repairs, maintenance and replacements to areas
of the Property outside the Premises, caused, in whole or in part, as a result
of moving any furniture, fixtures, or other property to or from the Premises, or
otherwise by Tenant or its employees, agents, contractors, or visitors
(notwithstanding anything to the contrary contained in this Lease). Except as
provided in the preceding sentence, or for damage covered under Article 11,
Landlord shall keep the common areas of the Property in good and sanitary
condition, working order and repair (the cost of which shall be included in
Expenses).

 

ARTICLE 9: ALTERATIONS AND LIENS

 

A.            Alterations and Approval.   Tenant shall not attach any fixtures,
equipment or other items to the Premises, or paint or make any other additions,
changes, alterations or improvements to the Premises or the Systems and
Equipment serving the Premises (all such work is referred to collectively herein
as the “Work”), without the prior written consent of Landlord. Landlord shall
not unreasonably withhold consent, except that Landlord reserves the right to
withhold consent in Landlord’s sole discretion for Work affecting the structure,
safety, efficiency or security of the Property or Premises, the Systems and
Equipment, or the appearance of the Premises from any common or public areas. In
seeking approval, Tenant shall submit for Landlord’s prior written approval: (i)
the names, addresses and background information concerning all architects,
engineers, contractors, subcontractors and suppliers Tenant proposes to use, and
(ii) detailed plans and specifications prepared by the approved architects and
engineers. In addition, Tenant shall provide Landlord with notice of whether the
Work will involve or affect any Hazardous Materials, whether such materials are
customary and usual based on standard industry practices, and all other details
relating thereto.

 

B.            Approval Conditions.   Landlord reserves the right to impose
requirements as a condition of such consent or otherwise in connection with the
Work, including requirements that Tenant: (i) obtain and post permits,
(ii) provide bonds, additional insurance, and/or a cash deposit of the total
amount required to pay for the Work (including plans, specifications,
engineering and other lienable costs, and Landlord’s fee described below) for
Landlord to release or apply as the Work is properly completed and lien waivers,
affidavits and other documentation satisfactory to Landlord are submitted,
(iii) submit architect, engineer, contractor, subcontractor and supplier

 

8

--------------------------------------------------------------------------------


 

affidavits of payment and recordable lien waivers in compliance with the Laws of
the State of Washington, (iv) use union labor (if Landlord uses union labor), (v
permit Landlord or its representatives to inspect the Work at reasonable times,
and (vi) comply with such other requirements as Landlord may impose concerning
the manner and times in which such Work shall be done. Landlord may require that
all Work be performed under Landlord’s supervision, and Landlord reserves the
right to designate the architects, engineers, contractors, subcontractors and
suppliers who will design and perform all Work and supply all materials
affecting the Systems and Equipment or structure of the Property. If Landlord
approves, inspects, supervises, recommends or designates any architects,
engineers, contractors, subcontractors or suppliers, the same shall not be
deemed a warranty as to the adequacy of the design, workmanship or quality of
materials, or compliance of the Work with the plans and specifications or any
Laws.

 

C.            Performance of Work.   All Work shall be performed: (i) in a
thoroughly first class, professional and workmanlike manner, (ii) only with
materials that are new, high quality, and free of material defects,
(iii) strictly in accordance with plans, specifications, parties and other
matters approved or designated by Landlord in advance in writing, (iv) not to
adversely affect the Systems and Equipment or the structure of the Property,
(v) diligently to completion and so as to avoid any disturbance, disruption or
inconvenience to other tenants and the operation of the Property, and (vi) in
compliance with all Laws, the Rules and other provisions of this Lease, and such
other requirements as Landlord may impose concerning the manner and times in
which such Work shall be done. Any floor, wall or ceiling coring work or
penetrations or use of noisy or heavy equipment which may interfere with the
conduct of business by other tenants at the Property shall, at Landlord’s
option, be performed at times other than Landlord’s normal business hours (at
Tenant’s sole cost). If Tenant fails to perform the Work as required herein or
the materials supplied fail to comply herewith or with the specifications
approved by Landlord, and Tenant fails to commence to cure such failure within
48 hours after notice by Landlord, and diligently prosecute until completion
(except notice shall not be required in emergencies), Landlord shall have the
right to stop the Work until such failure is cured (which shall not be in
limitation of Landlord’s other remedies and shall not serve to abate the Rent or
Tenant’s other obligations under this Lease). Upon completion of any Work
hereunder, Tenant shall provide Landlord with “as built” plans, copies of all
construction contracts, and proof of payment for all labor and materials.

 

D.            Liens.   Tenant shall pay all costs for the Work when due. Tenant
shall keep the Property, Premises and this Lease free from any mechanic’s,
materialman’s, architect’s, engineer’s or similar liens or encumbrances, and any
claims therefor, or stop or violation notices, in connection with any Work.
Tenant shall give Landlord notice at least ten (10) days prior to the
commencement of any Work (or such additional time as may be necessary under
applicable Laws), to afford Landlord the opportunity of posting and recording
appropriate notices of non- responsibility. Tenant shall remove any such claim,
lien or encumbrance, or stop or violation notices of record, by bond or
otherwise within ten (10) days after notice by Landlord. If Tenant fails to do
so, Landlord may pay the amount (or any portion thereof) or take such other
action as Landlord deems necessary to remove such claim, lien or encumbrance, or
stop or violation notices, without being responsible for investigating the
validity thereof. The amount so paid and costs incurred by Landlord shall be
deemed additional Rent under this Lease payable upon demand, without limitation
as to other remedies available to Landlord. Nothing contained in this Lease
shall authorize Tenant to do any act which shall subject Landlord’s title to, or
any Lender’s interest in, the Property or Premises to any such claims, liens or
encumbrances, or stop or violation notices, whether claimed pursuant to statute
or other Law or express or implied contract.

 

E.             Removal of Work Upon Termination of Lease.   All Work hereunder
shall remain or be removed from the Premises upon expiration or earlier
termination of this Lease to the extent required under Article 23.

 

F.             Landlord’s Fees and Costs.   If Landlord acts as Tenant’s
construction manager for Work under this Lease, Tenant shall pay Landlord a fee
for reviewing, scheduling, monitoring, supervising, and providing access for or
in connection with the Work, in an amount equal to fifteen percent (15%) of the
total cost of the Work (including costs of plans and permits therefor), and
Landlord’s out-of-pocket costs, including any costs for security, utilities,
trash removal, temporary barricades, janitorial, engineering, architectural or
consulting services, and other matters in connection with the Work, payable
within ten (10) business days after billed. If Landlord is not the construction
manager, the parties shall mutually agree upon the fee to be charged for
Landlord’s reviewing, scheduling, monitoring, supervising, and/or providing
access for or in connection with the Work, in addition to Landlord’s
out-of-pocket costs, including any costs for security, utilities, trash removal,
temporary barricades, janitorial, engineering, architectural or

 

9

--------------------------------------------------------------------------------


 

consulting services, and other matters in connection with the Work, which shall
be payable within ten (10) business days after billed.

 

ARTICLE 10: INSURANCE AND WAIVER OF CLAIMS

 

A.            Required Insurance.   Tenant shall maintain at its expense during
the Term with respect to the Premises and Tenant’s use thereof and of the
Property:

 

(i)            Worker’s Compensation Insurance in the amounts required by
statute, and Employer Liability Insurance in at least the following amounts:
(a) Bodily Injury by Accident -$500,000 per accident, (b) Bodily Injury by
Disease - $500,000 per employee, and (c) Aggregate Limit - $1,000,000 per policy
year.

 

(ii)           Property Damage Insurance for the protection of Tenant and
Landlord, as their interests may appear, covering any alterations or
improvements in excess of any work provided or paid for by Landlord under this
Lease, Tenant’s personal property, business records, fixtures and equipment, and
other insurable risks in amounts not less than the full insurable replacement
cost of such property and full insurable value of such other interests of
Tenant, with coverage at least as broad as the most recent editions published by
Insurance Services Office, Inc. or any successor organization (“ISO”), of:
(a) Building and Personal Property Coverage Form (CP0010), (b) Business Income
Coverage Form (CP0030), covering at least one year of anticipated income, (c)
Boiler and Machinery Coverage Form (BM0025), (d) Causes of Special Loss
Form (CP1030), and (e) Sprinkler Leakage - Earthquake Extension (CP1039).

 

(iii)          Commercial General Liability Insurance (“CGL”) at least as broad
as the most recent ISO edition of Commercial General Liability Coverage
Form (CG0001) with limits of at least the following amounts: (a) Death or Bodily
Injury - $2,000,000, (b) Property Damage or Destruction (including loss of use
thereof) - $1,000,000, (c) Products/Completed Operations -$1,000,000,
(d) Personal or Advertising injury - $1,000,000, (e) Each Occurrence Limit
-$2,000,000, and (f) General Aggregate Limit - $3,000,000 per policy year. Such
policy shall include endorsements: (1) for contractual liability covering
Tenant’s indemnity obligations under this Lease, and (2) adding Landlord, the
management company for the Property, and other parties designated by Landlord,
as Additional Insureds, on a form at least as broad as the most recent edition
of Additional Insured - Manager or Lessor of Premises Endorsement Form (CG2011)
published by ISO.

 

B.            Certificates, Subrogation and Other Matters.   Tenant shall
provide Landlord with certificates evidencing the coverage required hereunder
prior to the Commencement Date, or Tenant’s entry to the Premises for
construction of improvements or any other purpose (whichever first occurs). Such
certificates shall: (i) be on ACORD Form 27 or such other form approved or
required by Landlord, (ii) state that such insurance coverage may not be
changed, canceled or non-renewed without at least thirty (30) days’ prior
written notice to Landlord, and (iii) include, as attachments, originals of the
Additional Insured endorsements to Tenant’s CGL policy required above. Tenant
shall provide renewal certificates to Landlord at least thirty (30) days prior
to expiration of such policies. Except as expressly provided to the contrary
herein, coverage hereunder shall apply to events occurring during the policy
year regardless of when a claim is made. Landlord may periodically require that
Tenant reasonably increase or expand the aforementioned coverage. Except as
provided to the contrary herein, any insurance carried by Landlord or Tenant
shall be for the sole benefit of the party carrying such insurance. If Tenant
obtains insurance under “blanket policies,” Tenant shall obtain an endorsement
providing that the insurance limits required hereunder are not subject to
reduction or impairment by claims or losses at other locations. Tenant’s
insurance policies shall be primary to all policies of Landlord and any other
Additional Insureds (whose policies shall be deemed excess and
non-contributory). All insurance required hereunder shall be provided by
responsible insurers licensed in the State of Washington, and shall have a
general policy holder’s rating of at least A and a financial rating of at least
X in the then current edition of Best’s Insurance Reports. The parties mutually
hereby waive all rights and claims against each other for all losses covered by
their respective insurance policies (or required to be covered by insurance
under this Lease), and waive all rights of subrogation of their respective
insurers. The parties agree that their respective insurance policies are now, or
shall be, endorsed such that said waiver of subrogation shall not affect the
right of the insured to recover thereunder. Landlord disclaims any
representation as to whether the foregoing coverages will be adequate to protect
Tenant, and Tenant agrees to carry such additional coverage as may be necessary
or appropriate.

 

C.            Waiver of Claims.   Except for claims arising from Landlord’s
intentional or grossly negligent acts, Tenant waives all claims against Landlord
for injury or death to persons, damage to property or to any other interest of
Tenant sustained by Tenant or any party claiming by or

 

10

--------------------------------------------------------------------------------


 

through Tenant resulting from: (i) any occurrence in or upon the Premises,
(ii) leaking of roofs, bursting, stoppage or leaking of water, gas, sewer or
steam pipes or equipment, including sprinklers, (iii) wind, rain, snow, ice,
flooding (including flooding of basements and other subsurface areas), freezing,
fire, explosion, earthquake, excessive heat or cold, dampness, fire or other
casualty, (iv) the Property, Premises, Systems and Equipment being defective,
out of repair, or failing, and (v) vandalism, malicious mischief, theft,
misappropriation or other acts or omissions of any parties including Tenant’s
employees, other tenants, and their respective agents, employees, invitees and
contractors (and Tenant shall give Landlord immediate notice of any such
occurrences). This provision is in addition to, and not in limitation of, other
provisions of this Lease limiting Landlord’s liability.

 

D.            Mutual Waiver of Claims; Waiver of Subrogation.   Landlord and
Tenant release each other, and their respective officers, directors, trustees,
beneficiaries, partners, members, managers, agents, and employees, from, and
waive their entire claim of recovery for, any claims for damage to the Premises
and the Building and to Tenant’s alterations, trade fixtures and personal
property that are caused by or result from fire, lightening or any other perils
normally included in an “all risk” property insurance policy whether or not such
loss or damage is due to the negligence of Landlord, or its officers, directors,
trustees, beneficiaries, partners, members, managers, agents, and employees, or
of Tenant, or its officers, directors, trustees, beneficiaries, partners,
members, managers, agents, and employees. Landlord and Tenant shall cause each
insurance policy obtained by it to provide that the insurance company waives all
right of recovery by way of subrogation against either party in connection with
any damage covered by such insurance policy.

 

ARTICLE 11: CASUALTY DAMAGE

 

A.            Restoration.   Tenant shall promptly notify Landlord of any damage
to the Premises by fire or other casualty. If the Premises or any common areas
of the Property providing access thereto shall be damaged by fire or other
casualty, Landlord shall use available insurance proceeds to restore the same.
Such restoration shall be to substantially the same condition prior to the
casualty, except for modifications required by zoning and building codes and
other Laws or by any Lender, any other modifications to the common areas deemed
desirable by Landlord (provided access to the Premises is not materially
impaired), and except that Landlord shall not be required to repair or replace
any of Tenant’s furniture, furnishings, fixtures or equipment, or any
alterations or improvements in excess of any work provided or paid for by
Landlord under this Lease. Landlord shall not be liable for any inconvenience or
annoyance to Tenant or its visitors, or injury to Tenant’s business resulting in
any way from such damage or the repair thereof. Promptly following completion of
Landlord’s restoration work, Tenant shall repair and replace Tenant’s furniture,
furnishings, fixtures, equipment, and any alterations or improvements made by
Tenant in excess of those provided or paid for by Landlord, subject to and in
compliance with the other provisions of this Lease.

 

B.            Abatement of Rent.   Landlord shall allow Tenant a proportionate
abatement of Base Rent from the date of the casualty through the date that
Landlord substantially completes Landlord’s repair obligations hereunder (or the
date that Landlord would have substantially completed such repairs, but for
delays by Tenant or any other occupant of the Premises, or any of their agents,
employees, invitees, Transferees and contractors), provided such abatement:
(i) shall apply only to the extent the Premises are untenantable for the
purposes permitted under this Lease and not used by Tenant as a result thereof,
based proportionately on the square footage of the Premises so affected and not
used, and (ii) shall not apply if Tenant or any other occupant of the Premises,
or any of their agents, employees, invitees, Transferees or contractors caused
the damage.

 

C.            Termination of Lease.   Notwithstanding the foregoing to the
contrary, in lieu of performing the restoration work, Landlord may elect to
terminate this Lease by notifying Tenant in writing of such termination within
sixty (60) days after the date of damage (such termination notice to include a
termination date providing at least thirty (30) days for Tenant to vacate the
Premises), or if the Property shall be damaged by fire or other casualty or
cause such that: (a) repairs to the Premises and access thereto cannot
reasonably be completed within 120 days after the casualty without the payment
of overtime or other premiums, (b) more than twenty-five percent (25%) of the
Premises is affected by the damage and fewer than eighteen (18) months remain in
the Term, or any material damage occurs to the Premises during the last twelve
(12) months of the Term, (c) any Lender shall require that the insurance
proceeds or any portion thereof be used to retire the Mortgage debt (or shall
terminate the ground lease, as the case may be), or the damage is not fully
covered, except for deductible amounts, by Landlord’s insurance policies, or
(d) the cost of the repairs, alterations, restoration or improvement work would
exceed

 

11

--------------------------------------------------------------------------------


 

twenty-five percent (25%) of the replacement value of the Building (whether or
not the Premises are affected by the damage). Tenant agrees that the abatement
of Rent provided herein shall be Tenant’s sole recourse in the event of such
damage, and waives any other rights Tenant may have under any applicable Law to
perform repairs or terminate the Lease by reason of damage to the Premises or
Property.

 

ARTICLE 12: CONDEMNATION

 

If at least fifty percent (50%) of the rentable area of the Premises shall be
taken by power of eminent domain or condemned by a competent authority or by
conveyance in lieu thereof for public or quasi-public use (“Condemnation”),
including any temporary taking for a period of one year or longer, this Lease
shall terminate on the date possession for such use is so taken. If: (i) less
than fifty percent (50%) of the Premises is taken, but the taking includes or
affects a material portion of the Building or Property, or the economical
operation thereof, or (ii) the taking is temporary and will be in effect for
less than one year but more than thirty (30) days, then in either such event,
Landlord may elect to terminate this Lease upon at least thirty (30) days’ prior
notice to Tenant. The parties further agree that: (a) if this Lease is
terminated, all Rent shall be apportioned as of the date of such termination or
the date of such taking, whichever shall first occur, (b) if the taking is
temporary, Rent shall not be abated for the period of the taking, but Tenant may
seek a condemnation award therefor (and the Term shall not be extended thereby),
and (c) if this Lease is not terminated but any part of the Premises is
permanently taken, the Rent shall be proportionately abated based on the square
footage of the Premises so taken. Landlord shall be entitled to receive the
entire award or payment in connection with such Condemnation and Tenant hereby
assigns to Landlord any interest therein for the value of Tenant’s unexpired
leasehold estate or any other claim and waives any right to participate therein,
except that Tenant shall have the right to claim damages for a temporary taking
of the leasehold as described above, and for moving expenses and any taking of
Tenant’s personal property.

 

ARTICLE 13: ASSIGNMENT AND SUBLETTING

 

A.            Transfers.   Tenant shall not, without the prior written consent
of Landlord, which consent shall not be unreasonably withheld as further
described below: (i) assign, mortgage, pledge, hypothecate, encumber, or permit
any lien to attach to, or otherwise transfer, this Lease or any interest
hereunder, by operation of Law or otherwise, (ii) sublet the Premises or any
part thereof, (iii) permit the use of the Premises by any Persons other than
Tenant and its employees (all of the foregoing are hereinafter sometimes
referred to collectively as “Transfers” and any Person to whom any Transfer is
made or sought to be made is hereinafter sometimes referred to as a
“Transferee”), or (iv) advertise the Premises or Lease for Transfers. If Tenant
shall desire Landlord’s consent to any Transfer, Tenant shall notify Landlord in
writing, which notice shall include: (a) the proposed effective date (which
shall not be less than thirty (30) nor more than 180 days after Tenant’s
notice), (b) the portion of the Premises to be Transferred (herein called the
“Subject Space”), (c) the terms of the proposed Transfer and the consideration
therefor, the name, address and background information concerning the proposed
Transferee, and a true and complete copy of all proposed Transfer documentation,
and (d) financial statements (balance sheets and income/expense statements for
the current and prior three (3) years (if three years are available)) of the
proposed Transferee, in form and detail reasonably satisfactory to Landlord,
certified by an officer, partner or owner of the Transferee, and any other
information to enable Landlord to determine the financial responsibility,
character, and reputation of the proposed Transferee, nature of such
Transferee’s business and proposed use of the Subject Space, and such other
information as Landlord may reasonably require. Any Transfer made without
complying with this Article shall at Landlord’s option be null, void and of no
effect, or shall constitute a Default under this Lease. Whether or not Landlord
shall grant consent, Tenant shall pay a reasonable fee (but not less than
$500.00) towards Landlord’s review and processing expenses (such fee shall be
estimated by Landlord and approved by Tenant in advance), as well as any
reasonable legal fees incurred by Landlord within ten (10) days after written
request by Landlord.

 

B.            Approval.   Landlord will not unreasonably withhold its consent to
any proposed Transfer of the Subject Space to the Transferee on the terms
specified in Tenant’s notice. The parties hereby agree that it shall be
reasonable under this Lease and under any applicable Law for Landlord to
withhold consent to any proposed Transfer where one or more of the following
applies (without limitation as to other reasonable grounds for withholding
consent): (i) the Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality or nature of the Property or
other tenants of the Property, or would be a significantly

 

12

--------------------------------------------------------------------------------


 

less prestigious occupant of the Property than Tenant, (ii) the Transferee
intends to use the Subject Space for purposes which are not permitted under this
Lease, (iii) the Subject Space is not regular in shape with appropriate means of
ingress and egress suitable for normal renting purposes, would result in more
than a reasonable number of occupants, or would require increased services by
Landlord, (iv) the Transferee is either a government (or agency or
instrumentality thereof), (v) the proposed Transferee or any affiliate thereof
is an occupant of the Property, (vi) the proposed Transferee does not have, in
Landlord’s sole good faith determination, satisfactory references or a
reasonable financial condition in relation to the obligations to be assumed in
connection with the Transfer, (vii) the Transfer is other than a sublease or a
non-collateral complete assignment, (viii) the proposed Transfer would cause
Landlord to be in violation of any Laws or any other lease, Mortgage or
agreement to which Landlord is a party, would give a tenant of the Property a
right to cancel its lease, or would create adverse tax consequences for
Landlord, or (ix) Tenant has committed and failed to cure a Default. If Tenant
disagrees with Landlord’s decision to deny approval, Tenant’s sole remedy shall
be to seek injunctive relief.

 

C.            Transfer Premiums.   If Landlord consents to a Transfer, and as a
condition thereto which the parties hereby agree is reasonable, Tenant shall pay
Landlord fifty percent (50%) of any Transfer Premium derived by Tenant from such
Transfer. “Transfer Premium” shall mean, for a lease assignment, all
consideration paid or payable therefor. “Transfer Premium” shall mean, for a
sublease, all rent, additional rent or other consideration paid by such
Transferee in excess of the Rent payable by Tenant under this Lease (on a
monthly basis during the Term, and on a per rentable square foot basis, if less
than all of the Premises is transferred). “Transfer Premium” shall also include
so-called “key money,” or other bonus amount paid by Transferee to Tenant, and
any payment in excess of fair market value for services rendered by Tenant to
Transferee or in excess of Tenant’s depreciated tax basis for assets, fixtures,
inventory, equipment or furniture transferred by Tenant to Transferee. If part
of the consideration for such Transfer shall be payable other than in cash,
Landlord’s share of such non-cash consideration shall be in such form as is
reasonably satisfactory to Landlord. The percentage of the Transfer Premium due
Landlord hereunder shall be paid within ten (10) days after Tenant receives any
Transfer Premium from the Transferee.

 

D.            Recapture.   Notwithstanding anything to the contrary contained in
this Article, Landlord shall have the option, by giving notice to Tenant within
thirty (30) days after receipt of Tenant’s notice of any proposed Transfer, to
recapture the Subject Space. Such recapture notice shall cancel and terminate
this Lease with respect to the Subject Space as of the date stated in Tenant’s
notice as the effective date of the proposed Transfer (or at Landlord’s option,
shall cause the Transfer to be made to Landlord or its agent or nominee, in
which case the parties shall execute reasonable Transfer documentation promptly
thereafter). If this Lease shall be canceled with respect to less than the
entire Premises, the Rent herein shall be prorated on the basis of the number of
rentable square feet retained by Tenant in proportion to the number of rentable
square feet contained in the Premises, this Lease as so amended shall continue
thereafter in full force and effect, and upon request of either party the
parties shall execute written confirmation of the same. Tenant shall surrender
and vacate the Subject Space when required hereunder in accordance with
Article 23 and any failure to do so shall be subject to Article 24.

 

E.             Terms of Consent.   If Landlord consents to a Transfer: (i) the
terms and conditions of this Lease, including Tenant’s liability for the Subject
Space, shall in no way be deemed to have been waived or modified, (ii) such
consent shall not be deemed consent to any further Transfer by either Tenant or
a Transferee, (iii) no Transferee shall succeed to any rights provided in this
Lease or any amendment hereto to extend the Term of this Lease, expand the
Premises, or lease other space, any such rights being deemed personal to the
initial Tenant, (iv) Tenant shall deliver to Landlord promptly after execution,
an original executed copy of all documentation pertaining to the Transfer in
form reasonably acceptable to Landlord, and (v) Tenant shall furnish a complete
statement, certified by an independent certified public accountant, or Tenant’s
chief financial officer, setting forth in detail the computation of any Transfer
Premium that Tenant has derived and shall derive from such Transfer. Landlord or
its authorized representatives shall have the right at all reasonable times to
audit the books, records and papers of Tenant and any Transferee relating to any
Transfer, and shall have the right to make copies thereof. If the Transfer
Premium respecting any Transfer shall be found understated, Tenant shall within
thirty (30) days after demand pay the deficiency, and if understated by more
than five percent (5%) Tenant shall pay Landlord’s costs of such audit. Any
sublease hereunder shall be subordinate and subject to the provisions of this
Lease, and if this Lease shall be terminated during the term of any sublease,
Landlord shall have the right to: (a) deem such sublease as merged and canceled

 

13

--------------------------------------------------------------------------------


 

and repossess the Subject Space by any lawful means, or (b) deem such
termination as an assignment of such sublease to Landlord and not as a merger,
and require that such subtenant attorn to and recognize Landlord as its landlord
under any such sublease. If Tenant shall commit a Default under this Lease, and
such Default remains uncured after the expiration of notice and cure periods,
Landlord is hereby irrevocably authorized, as Tenant’s agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease).

 

F.             Certain Transfers.   For purposes of this Lease, the term
“Transfer” shall also include, and all of the foregoing provisions shall apply
to: (i) the conversion, merger or consolidation of Tenant into a limited
liability company or limited liability partnership, (ii) if Tenant is a
partnership or limited liability company, the withdrawal or change, voluntary,
involuntary or by operation of law, of a majority of the partners or members, or
a transfer of a majority of partnership or membership interests, within a twelve
month period, or the dissolution of the partnership or company, and (iii) if
Tenant is a closely held corporation (i.e., whose stock is not publicly held and
not traded through an exchange or over the counter), the dissolution, merger,
consolidation or other reorganization of Tenant, or within a twelve month
period: (a) the sale or other transfer of more than an aggregate of 50% of the
voting shares of Tenant (other than to immediate family members by reason or
gift or death) or (b) the sale, mortgage, hypothecation or pledge of more than
an aggregate of 50% of Tenant’s net assets.

 

ARTICLE 14: PERSONAL PROPERTY, RENT AND OTHER TAXES

 

Tenant shall pay prior to delinquency all taxes, charges or other governmental
impositions assessed against or levied upon all fixtures, furnishings, personal
property, systems and equipment located in or exclusively serving the Premises,
and any Work to the Premises under Article 9 or other provisions of this Lease
or related documentation. Whenever possible, Tenant shall cause all such items
to be assessed and billed separately from the other property of Landlord. In the
event any such items shall be assessed and billed with the other property of
Landlord, Tenant shall pay Landlord its share of such taxes, charges or other
governmental impositions within ten (10) days after Landlord delivers a
statement and a copy of the assessment or other documentation showing the amount
of impositions applicable to Tenant’s property. Tenant shall pay any rent tax,
sales tax, service tax, transfer tax, value added tax, or any other applicable
tax on the Rent, utilities or services herein, the privilege of renting, using
or occupying the Premises, or collecting Rent therefrom, or otherwise respecting
this Lease or any other document entered in connection herewith.

 

ARTICLE 15: LANDLORD’S REMEDIES

 

A.            Default.   The occurrence of any one or more of the following
events shall constitute a “Default” by Tenant and shall give rise to Landlord’s
remedies set forth in Paragraph B below: (i) failure to make when due any
payment of Rent, unless such failure is cured within five (5) days after notice;
(ii) failure to observe or perform any term or condition of this Lease other
than the payment of Rent (or the other matters expressly described herein),
unless such failure is cured within any period of time following notice
expressly provided with respect thereto in other Articles hereof, or otherwise
within a reasonable time, but in no event more than twenty (20) days following
notice (provided, if the nature of Tenant’s failure is such that more time is
reasonably required in order to cure, Tenant shall not be in Default if Tenant
commences to cure promptly within such period, diligently seeks and keeps
Landlord reasonably advised of efforts to cure such failure to completion, and
completes such cure within sixty (60) days following Landlord’s notice);
(iii) failure to cure immediately upon notice thereof any condition which is
hazardous, interferes with another Tenant or the operation or leasing of the
Property, or may cause the imposition of a fine, penalty or other remedy on
Landlord or its agents or affiliates, (iv) violating Article 13 respecting
Transfers, or abandoning, vacating or failing to occupy the Premises for more
than ten (10) days, or removing or making arrangements to remove substantial
portions of the furniture or other personal property from the Premises or any
material portion thereof, or (v) (a) making by Tenant or any guarantor of this
Lease (“Guarantor”) of any general assignment for the benefit of creditors,
(b) filing by or for reorganization or arrangement under any Law relating to
bankruptcy or insolvency (unless, in the case of a petition filed against Tenant
or such Guarantor, the same is dismissed within sixty (60) days),
(c) appointment of a trustee or receiver to take possession of substantially all
of Tenant’s assets located in the Premises or of Tenant’s interest in this
Lease, where possession is not restored to Tenant within sixty (60) days,
(d) attachment, execution or other judicial seizure of substantially all of
Tenant’s assets located in the Premises or of Tenant’s interest in this Lease,
(e) Tenant’s or any Guarantor’s convening of a meeting of its creditors or any
class thereof for the purpose of

 

14

--------------------------------------------------------------------------------


 

effecting a moratorium upon or composition of its debts, (f) Tenant’s or any
Guarantor’s insolvency or failure, or admission of an inability, to pay debts as
they mature, or (g) a violation by Tenant or any affiliate of Tenant under any
other lease or agreement with Landlord or any affiliate thereof which is not
cured within the time permitted for cure thereunder. If Tenant violates the same
term or condition of this Lease on two (2) occasions during any twelve (12)
month period, Landlord shall have the right to exercise all remedies for any
violations of the same term or condition during the next twelve (12) months
without providing further notice or an opportunity to cure. The notice and cure
periods provided herein are in lieu of, and not in addition to, any notice and
cure periods provided by Law; provided, Landlord may elect to comply with such
notice and cure periods provided by Law in lieu of the notice and cure periods
provided herein.

 

B.            Remedies.   If a Default occurs, Landlord shall have the rights
and remedies hereinafter set forth to the extent permitted by Law, which shall
be distinct, separate and cumulative with and in addition to any other right or
remedy allowed under any Law or other provision of this Lease:

 

(1)           Landlord may terminate this Lease and Tenant’s right of
possession, reenter and repossess the Premises by detainer suit, summary
proceedings or other lawful means, and recover from Tenant: (i) any unpaid Rent
as of the termination date, (ii) the amount by which: (a) any unpaid Rent which
would have accrued after the termination date during the balance of the Term
exceeds (b) the reasonable rental value of the Premises under a lease
substantially similar to this Lease, taking into account among other things the
condition of the Premises, market conditions and the period of time the Premises
may reasonably remain vacant before Landlord is able to re-lease the same to a
suitable replacement tenant, and Costs of Reletting (as defined in Paragraph H
below) that Landlord may incur in order to enter such replacement lease, (iii)
any other amounts necessary to compensate Landlord for all damages proximately
caused by Tenant’s failure to perform its obligations under this Lease. For
purposes of computing the amount of Rent herein that would have accrued after
the termination date, Tenant’s obligations for Taxes and Expenses shall be
projected based upon the average rate of increase in such items from the
Commencement Date through the termination date (or if such period shall be less
than three years, then based on Landlord’s reasonable estimates). The amounts
computed in accordance with the foregoing subclauses (a) and (b) shall both be
discounted in accordance with accepted financial practice at the rate of four
percent (4%) per annum to the then present value.

 

(2)           Landlord may terminate Tenant’s right of possession, reenter and
repossess the Premises by detainer suit, summary proceedings or other lawful
means, without terminating this Lease, and recover from Tenant: (i) any unpaid
Rent as of the date possession is terminated, (ii) any unpaid Rent which
thereafter accrues during the Term from the date possession is terminated
through the time of judgment (or which may have accrued from the time of any
earlier judgment obtained by Landlord), less any consideration received from
replacement tenants as further described and applied pursuant to Paragraph H,
below, and (iii) any other amounts necessary to compensate Landlord for all
damages proximately caused by Tenant’s failure to perform its obligations under
this Lease, including all Costs of Reletting (as defined in Paragraph H below).
Tenant shall pay any such amounts to Landlord as the same accrue or after the
same have accrued from time to time upon demand. At any time after terminating
Tenant’s right to possession as provided herein, Landlord may terminate this
Lease as provided in clause (1) above by notice to Tenant, and Landlord may
pursue such other remedies as may be available to Landlord under this Lease or
applicable Law.

 

C.            Mitigation of Damages.   If Landlord terminates this Lease or
Tenant’s right to possession, Landlord shall have no obligation to mitigate
Landlord’s damages, except to the extent required by applicable Law. If Landlord
has not terminated this Lease or Tenant’s right to possession, Landlord shall
have no obligation to mitigate under any circumstances and may permit the
Premises to remain vacant or abandoned; in such case, Tenant may seek to
mitigate damages by attempting to sublease the Premises or assign this Lease
pursuant to Article 13. If Landlord is required to mitigate damages:
(i) Landlord shall be required only to use reasonable efforts to mitigate, which
shall not exceed such efforts as Landlord generally uses to lease other space at
the Property, (ii) Landlord will not be deemed to have failed to mitigate if
Landlord or its affiliates lease any other portions of the Property or other
projects owned by Landlord or its affiliates in the same geographic area, before
reletting all or any portion of the Premises, and (iii) any failure to mitigate
as described herein with respect to any period of time shall only reduce the
Rent and other amounts to which Landlord is entitled hereunder by the reasonable
rental value of the Premises during such period, taking into account the factors
described in clause B(1) above. In recognition that the value of the Property
depends on the rental rates and terms of leases therein, Landlord’s rejection of
a prospective replacement tenant based on an offer of rentals below Landlord’s
published rates for new leases of comparable space at the Property at the time

 

15

--------------------------------------------------------------------------------


 

in question, or at Landlord’s option, below the rates provided in this Lease, or
containing terms less favorable than those contained herein, shall not give rise
to a claim by Tenant that Landlord failed to mitigate Landlord’s damages.

 

D.            Reletting.   If this Lease or Tenant’s right to possession is
terminated, or Tenant abandons the Premises, Landlord may: (i) enter and secure
the Premises, change the locks, install barricades, remove any improvements,
fixtures or other property of Tenant therein, perform any decorating,
remodelling, repairs, alterations, improvements or additions and take such other
actions as Landlord shall determine in Landlord’s sole discretion to prevent
damage or deterioration to the Premises or prepare the same for reletting, and
(ii) relet all or any portion of the Premises (separately or as part of a larger
space), for any rent, use or period of time (which may extend beyond the Term
hereof), and upon any other terms as Landlord shall determine in Landlord’s sole
discretion, directly or as Tenant’s agent (if permitted or required by
applicable Law). The consideration received from such reletting shall be applied
pursuant to the terms of Paragraph H hereof, and if such consideration, as so
applied, is not sufficient to cover all Rent and damages to which Landlord may
be entitled hereunder, Tenant shall pay any deficiency to Landlord as the same
accrues or after the same has accrued from time to time upon demand, subject to
the other provisions hereof.

 

E.             Specific Performance, Collection of Rent and Acceleration. 
 Landlord shall at all times have the right without prior demand or notice
except as required by applicable Law to: (i) seek any declaratory, injunctive or
other equitable relief, and specifically enforce this Lease or restrain or
enjoin a violation of any provision hereof, and Tenant hereby waives any right
to require that Landlord post a bond or other security in connection therewith,
and (ii) sue for and collect any unpaid Rent which has accrued. Notwithstanding
anything to the contrary contained in this Lease, to the extent not expressly
prohibited by applicable Law, in the event of any Default by Tenant, Landlord
may terminate this Lease or Tenant’s right to possession and accelerate and
declare all Rent reserved for the remainder of the Term to be immediately due
and payable (in which event, Tenant’s obligations for Taxes and Expenses that
would have accrued thereafter shall be projected in the manner described in
Section B (1), above); provided the Rent so accelerated shall be discounted in
accordance with accepted financial practice at the rate of four percent (4%) per
annum to the then present value, and Landlord shall, after receiving payment of
the same from Tenant, be obligated to turn over to Tenant any actual net
reletting proceeds (net of all Costs of Reletting) thereafter received during
the remainder of the Term, up to the amount so received from Tenant pursuant to
this provision.

 

F.             Late Charges, Interest, and Returned Checks.   Tenant shall pay,
as additional Rent, a service charge of Three Hundred Dollars ($300.00) or four
percent (4%) of the delinquent amount, whichever is greater, if any portion of
Rent is not received when due. In addition, any Rent not paid when due shall
accrue interest from the due date at the Default Rate until payment is received
by Landlord. Such service charges and interest payments shall not be deemed
consent by Landlord to late payments, nor a waiver of Landlord’s right to insist
upon timely payments at any time, nor a waiver of any remedies to which Landlord
is entitled as a result of the late payment of Rent. If Landlord receives two
(2) or more checks from Tenant which are returned by Tenant’s bank for
insufficient funds, Landlord may require that all checks thereafter be bank
certified or cashier’s checks (without limiting Landlord’s other remedies). All
bank service charges resulting from any returned checks shall be borne by
Tenant.

 

G.            Landlord’s Cure of Tenant Defaults.   If Tenant fails to perform
any obligation under this Lease for five (5) days after notice thereof by
Landlord (except that no notice shall be required in emergencies), Landlord
shall have the right (but not the duty), to perform such obligation on behalf
and for the account of Tenant. In such event, Tenant shall reimburse Landlord
upon demand, as additional Rent, for all expenses incurred by Landlord in
performing such obligation together with an amount equal to fifteen (15%)
thereof for Landlord’s overhead, and interest thereon at the Default Rate from
the date such expenses were incurred. Landlord’s performance of Tenant’s
obligations hereunder shall not be deemed a waiver or release of Tenant
therefrom.

 

H.            Other Matters.   No re-entry or repossession, repairs, changes,
alterations and additions, reletting, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, nor shall the same operate to release Tenant in
whole or in part from any of Tenant’s obligations hereunder, unless express
notice of such intention is sent by Landlord to Tenant. Landlord may bring suits
for amounts owed by Tenant hereunder or any portions thereof, as the same accrue
or after the same have accrued, and no suit or recovery of any portion due
hereunder shall be deemed a waiver of Landlord’s right to collect all amounts to
which Landlord is entitled hereunder, nor shall the same serve as any defense to
any subsequent suit brought for any amount not therefor reduced to

 

16

--------------------------------------------------------------------------------


 

judgment. Landlord may pursue one or more remedies against Tenant and need not
make an election of remedies until findings of fact are made by a court of
competent jurisdiction. All rent and other consideration paid by any replacement
tenants shall be applied at Landlord’s option: (i) first, to the Costs of
Reletting, (ii) second, to the payment of all costs of enforcing this Lease
against Tenant or any Guarantor, (iii) third, to the payment of all interest and
service charges accruing hereunder, (iv) fourth, to the payment of Rent
theretofore accrued, and (v) with the residue, if any, to be held by Landlord
and applied to the payment of Rent and other obligations of Tenant as the same
become due (and with any remaining residue to be retained by Landlord). “Costs
of Reletting” shall include without limitation, all costs and expenses incurred
by Landlord for any repairs or other matters described in Paragraph D above,
brokerage commissions, advertising costs, attorneys’ fees, any economic
incentives given to enter leases with replacement tenants, and costs of
collecting rent from replacement tenants. Landlord shall be under no obligation
to observe or perform any provision of this Lease on its part to be observed or
performed which accrues while Tenant is in Default hereunder. The times set
forth herein for the curing of Defaults by Tenant are of the essence of this
Lease. Tenant hereby irrevocably waives any right otherwise available under any
Law to redeem or reinstate this Lease, or Tenant’s right to possession, after
this Lease, or Tenant’s right to possession, is terminated based on a Default by
Tenant.

 

ARTICLE 16: SECURITY DEPOSIT

 

Tenant shall deposit with Landlord the amount set forth in Article 1 (“Security
Deposit”), upon Tenant’s execution and submission of this Lease. The Security
Deposit shall serve as security for the prompt, full and faithful performance by
Tenant of the terms and provisions of this Lease. If Tenant commits a Default,
or owes any amounts to Landlord upon the expiration of this Lease, Landlord may
use or apply the whole or any part of the Security Deposit for the payment of
Tenant’s obligations hereunder. The use or application of the Security Deposit
or any portion thereof shall not prevent Landlord from exercising any other
right or remedy provided hereunder or under any Law and shall not be construed
as liquidated damages. In the event the Security Deposit is reduced by such use
or application, Tenant shall deposit with Landlord within ten (10) days after
notice, an amount sufficient to restore the full amount of the Security Deposit.
Landlord shall not be required to keep the Security Deposit separate from
Landlord’s general funds or pay interest on the Security Deposit. Any remaining
portion of the Security Deposit shall be returned to Tenant (or, at Landlord’s
option, to the last assignee of Tenant’s interest in this Lease) within sixty
(60) days after Tenant (or such assignee) has vacated the Premises in accordance
with Article 23. If the Premises shall be expanded at any time, or if the Term
shall be extended at an increased rate of Rent, the Security Deposit shall
thereupon be proportionately increased. Tenant shall not assign, pledge or
otherwise transfer any interest in the Security Deposit except as part of an
assignment of this Lease approved by Landlord under Article 13, and any attempt
to do so shall be null and void.

 

ARTICLE 17: ATTORNEYS’ FEES, JURY TRIAL, COUNTERCLAIMS AND VENUE

 

In the event of any litigation or arbitration between the parties relating to
this Lease, the Premises or Property (including pretrial, trial, appellate,
administrative, bankruptcy or insolvency proceedings), the prevailing party
shall be entitled to recover its attorneys’ fees and costs as part of the
judgment, award or settlement therein. In the event of a breach of this Lease by
either party which does not result in litigation but which causes the
non-breaching party to incur attorneys’ fees or costs, the breaching party shall
reimburse such fees and costs to the non-breaching party upon demand. If either
party or any of its officers, directors, trustees, beneficiaries, partners,
agents, affiliates or employees shall be made a party to any litigation or
arbitration commenced by or against the other party and is not at fault, the
other party shall pay all costs, expenses and attorneys’ fees incurred by such
parties in connection with such litigation. IN THE INTEREST OF OBTAINING A
SPEEDIER AND LESS COSTLY HEARING OF ANY DISPUTE, LANDLORD AND TENANT HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
PARTY AGAINST THE OTHER ARISING OUT OF OR RELATING TO THIS LEASE, THE PREMISES
OR THE PROPERTY. Although such jury waiver is intended to be self-operative and
irrevocable, Landlord and Tenant each further agree, if requested, to confirm
such waivers in writing at the time of commencement of any such action,
proceeding or counterclaim. If Landlord commences any detainer suit, summary
proceedings or other action seeking possession of the Premises, Tenant agrees
not to interpose by consolidation of actions, removal to chancery or otherwise,
any counterclaim, claim of set-off, recoupment or deduction of Rent, or other
claim seeking affirmative relief of any kind (except a mandatory or compulsory
counterclaim which Tenant would forfeit if not so interposed). Any action or
proceeding brought by either party against the other for any matter arising out
of or in

 

17

--------------------------------------------------------------------------------


 

any way relating to this Lease, the Premises or the Property, shall be heard, at
Landlord’s option, in the court having jurisdiction located closest to the
Property.

 

ARTICLE 18: SUBORDINATION, ATTORNMENT AND LENDER PROTECTION

 

This Lease is subject and subordinate to all Mortgages now or hereafter placed
upon the Property, and all other encumbrances and matters of public record
applicable to the Property. Whether before or after any foreclosure or power of
sale proceedings are initiated or completed by any Lender or a deed in lieu is
granted (or any ground lease is terminated), Tenant agrees upon written request
of any such Lender or any purchaser at such sale, to attorn and pay Rent to such
party, and recognize such party as Landlord (provided such Lender or purchaser
shall agree not to disturb Tenant’s occupancy so long as Tenant does not Default
hereunder, on a form customarily used by, or otherwise reasonably acceptable to,
such party). However, in the event of attornment, no Lender shall be: (i) liable
for any act or omission of Landlord, or subject to any offsets or defenses which
Tenant might have against Landlord (arising prior to such Lender becoming
Landlord under such attornment), (ii) liable for any security deposit or bound
by any prepaid Rent not actually received by such Lender, or (iii) bound by any
modification of this Lease not consented to by such Lender. Any Lender may elect
to make this Lease prior to the lien of its Mortgage by written notice to
Tenant, and if the Lender of any prior Mortgage shall require, this Lease shall
be prior to any subordinate Mortgage; such elections shall be effective upon
written notice to Tenant, or shall be effective as of such earlier or later date
set forth in such notice. Tenant agrees to give any Lender by certified mail,
return receipt requested, a copy of any notice of default served by Tenant upon
Landlord, provided that prior to such notice Tenant has been notified in writing
(by way of service on Tenant of a copy of an assignment of leases, or otherwise)
of the address of such Lender. Tenant further agrees that if Landlord shall have
failed to cure such default within the time permitted Landlord for cure under
this Lease, any such Lender whose address has been provided to Tenant shall have
an additional period of thirty (30) days in which to cure (or such additional
time as may be required due to causes beyond such Lender’s control, including
time to obtain possession of the Property by appointment of receiver, power of
sale or judicial action). Except as expressly provided to the contrary herein,
the provisions of this Article shall be self-operative; however Tenant shall
execute and deliver, within ten (10) days after requested, such documentation as
Landlord or any Lender may reasonably request from time to time, whether prior
to or after a foreclosure or power of sale proceeding is initiated or completed,
a deed in lieu is delivered, or a ground lease is terminated, in order to
further confirm or effectuate the matters set forth in this Article in
recordable form (and Tenant hereby authorizes Landlord acting in good faith to
execute any such documentation as Tenant’s agent and attorney-in-fact). Tenant
hereby waives the provisions of any Law (now or hereafter adopted) which may
give or purport to give Tenant any right or election to terminate or otherwise
adversely affect this Lease or Tenant’s obligations hereunder if foreclosure or
power of sale proceedings are initiated, prosecuted or completed.

 

ARTICLE 19: ESTOPPEL CERTIFICATES

 

Tenant shall from time to time, within five (5) business days after written
request from Landlord, execute, acknowledge and deliver a statement certifying:
(i) that this Lease is unmodified and in full force and effect or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified, is in full force and effect (or specifying the ground for claiming
that this Lease is not in force and effect), (ii) the dates to which the Rent
has been paid, and the amount of any Security Deposit, (iii) that Tenant is in
possession of the Premises, and paying Rent on a current basis with no offsets,
defenses or claims, or specifying the same if any are claimed, (iv) that there
are not, to Tenant’s knowledge, any uncured defaults on the part of Landlord or
Tenant which are pertinent to the request, or specifying the same if any are
claimed, and (v) certifying such other matters, and including such current
financial statements, as Landlord may reasonably request, or as may be requested
by Landlord’s current or prospective Lenders, insurance carriers, auditors, and
prospective purchasers (and including a comparable certification statement from
any subtenant respecting its sublease). Any such statement may be relied upon by
any such parties. If Tenant shall fail to execute and return such statement
within the time required herein, Tenant shall be deemed to have agreed with the
matters set forth therein, and Landlord acting in good faith shall be authorized
as Tenant’s agent and attorney-in-fact to execute such statement on behalf of
Tenant (which shall not be in limitation of Landlord’s other remedies).

 

18

--------------------------------------------------------------------------------


 

ARTICLE 20: RIGHTS RESERVED BY LANDLORD

 

Except to the extent expressly limited herein, Landlord reserves full rights to
control the Property (which rights may be exercised without subjecting Landlord
to claims for constructive eviction, abatement of Rent, damages or other claims
of any kind), including more particularly, but without limitation, the following
rights:

 

A.            General Matters.   To: (i) change the name or street address of
the Property or designation of the Premises, (ii) install and maintain signs on
the exterior and interior of the Property, and grant any other Person the right
to do so, (iii) retain at all times, and use in appropriate instances, keys to
all doors within and into the Premises, except for secured areas identified to
Landlord in writing (iv) grant to any Person the right to conduct any business
or render any service at the Property, whether or not the same are similar to
the use permitted Tenant by this Lease, (v) grant any Person the right to use
separate security personnel and systems respecting access to their premises,
(vi) have access for Landlord and other tenants of the Property to any mail
chutes located on the Premises according to the rules of the United States
Postal Service (and to install or remove such chutes), and (vii) in case of
fire, invasion, insurrection, riot, civil disorder, public excitement or other
dangerous condition, or threat thereof: (a) limit or prevent access to the
Property, (b) shut down elevator service, (c) activate elevator emergency
controls, and (d) otherwise take such reasonable action or preventative measures
deemed necessary by Landlord for the safety of tenants of the Property or the
protection of the Property and other property located thereon or therein (but
this provision shall impose no duty on Landlord to take such actions, and no
liability for actions taken in good faith).

 

B.            Access To Premises.   To enter the Premises in order to:
(i) inspect, (ii) supply cleaning service or other services to be provided
Tenant hereunder, (iii) show the Premises to current and prospective Lenders,
insurers, purchasers, tenants, brokers and governmental authorities,
(iv) decorate, remodel or alter the Premises if Tenant shall abandon the
Premises at any time, or shall vacate the same during the last 120 days of the
Term (without thereby terminating this Lease), and (v) perform any work or take
any other actions under Paragraph (C) below, or exercise other rights of
Landlord under this Lease or applicable Laws. However, Landlord shall:
(a) provide reasonable advance written or oral notice to Tenant’s on-site
manager or other appropriate person for matters which will involve a significant
disruption to Tenant’s business (except in emergencies), (b) take reasonable
steps to minimize any significant disruption to Tenant’s business, and following
completion of any work, return Tenant’s leasehold improvements, fixtures,
property and equipment to the original locations and condition to the fullest
extent reasonably possible, and (c) take reasonable steps to avoid materially
changing the configuration or reducing the square footage of the Premises,
unless required by Laws or other causes beyond Landlord’s reasonable control
(and in the event of any permanent material reduction, the Rent and other rights
and obligations of the parties based on the square footage of the Premises shall
be proportionately reduced). Tenant shall not place partitions, furniture or
other obstructions in the Premises which may prevent or impair Landlord’s access
to the Systems and Equipment for the Property or the systems and equipment for
the Premises. If Tenant requests that any such access occur before or after
Landlord’s regular business hours and Landlord approves, Tenant shall pay all
overtime and other additional costs in connection therewith.

 

C.            Changes To The Property.   To: (i) paint and decorate, (ii)
perform repairs or maintenance, and (iii) make replacements, restorations,
renovations, alterations, additions and improvements, structural or otherwise
(including freon retrofit work), in and to the Property or any part thereof,
including any adjacent building, structure, facility, land, street or alley, or
change the uses thereof (including changes, reductions or additions of
corridors, entrances, doors, lobbies, parking facilities and other areas,
structural support columns and shear walls, elevators, stairs, escalators,
mezzanines, solar tint windows or film, kiosks, planters, sculptures, displays,
and other amenities and features therein, and changes relating to the connection
with or entrance into or use of the Property or any other adjoining or adjacent
building or buildings, now existing or hereafter constructed). In connection
with such matters, Landlord may among other things erect scaffolding, barricades
and other structures, open ceilings, close entry ways, restrooms, elevators,
stairways, corridors, parking and other areas and facilities, and take such
other actions as Landlord deems appropriate. However, Landlord shall: (a) take
reasonable steps to minimize or avoid any denial of access to the Premises
except when necessary on a temporary basis, and (b) in connection with entering
the Premises shall comply with Paragraph B above.

 

D.            New Premises.   To substitute for the Premises other premises
(herein referred to as the “new premises”) in the Property, provided: (i) the
new premises shall be similar to the Premises in size (up to 10% larger or
smaller with the Rent and any other rights and obligations of the parties based
on the square footage of the Premises adjusted proportionately to reflect the
any decrease), (ii) Landlord shall provide the new premises in a condition
substantially comparable to the Premises at the time of the substitution (and
Tenant shall diligently cooperate

 

19

--------------------------------------------------------------------------------


 

in the preparation or approval of any plans or specifications for the new
premises as requested by Landlord or Landlord’s representatives), (iii) the
parties shall execute an appropriate amendment to the Lease confirming the
change within thirty (30) days after Landlord requests, and (iv) if Tenant shall
already have taken possession of the Premises: (a) Landlord shall pay the
direct, out-of-pocket, reasonable expenses of Tenant in moving from the Premises
to the new premises, and (b) Landlord shall give Tenant at least thirty (30)
days’ notice before making such change, and such move shall be made during
evenings, weekends, or otherwise so as to incur the least inconvenience to
Tenant. Tenant shall surrender and vacate the Premises on the date required in
Landlord’s notice of substitution, in the condition and as required under
Article 23, and any failure to do so shall be subject to Article 24.

 

ARTICLE 21: LANDLORD’S RIGHT TO CURE

 

If Landlord shall fail to perform any obligation under this Lease required to be
performed by Landlord, Landlord shall not be deemed to be in default hereunder
nor subject to any claims for damages of any kind, unless such failure shall
have continued for a period of thirty (30) days after notice thereof by Tenant
(provided, if the nature of Landlord’s failure is such that more time is
reasonably required in order to cure, Landlord shall not be in default if
Landlord commences to cure within such period and thereafter diligently seeks to
cure such failure to completion). If Landlord shall default and failure to cure
as provided herein, Tenant shall have such rights and remedies as may be
available to Tenant under applicable Laws, subject to the other provisions of
this Lease; provided, Tenant shall have no right of self-help to perform repairs
or any other obligation of Landlord, and shall have no right to withhold,
set-off, or abate Rent, or terminate this Lease, and Tenant hereby expressly
waives the benefit of any Law to the contrary.

 

ARTICLE 22: INDEMNIFICATION

 

Tenant shall defend, indemnify and hold Landlord harmless from and against any
and all claims, demands, losses, penalties, fines, fees, charges, assessments,
liabilities, damages, judgments, orders, decrees, actions, administrative or
other proceedings, costs and expenses (including court costs, attorneys’ fees,
and expert witness fees), including consequential damages, and any diminution in
value or loss or interference with the transfer, use or enjoyment of the
Premises, Property or other property or business or affecting title thereto,
howsoever caused, which directly or indirectly relate to or result wholly or in
part from, or are alleged to relate to or arise wholly or in part from: (i) any
violation or breach of this Lease or applicable Law by any Tenant Parties (as
defined below), (ii) damage, loss or injury to persons, property or business
occurring in, about or from the Premises, (iii) damage, loss or injury to
persons, property or business directly or indirectly arising out of any Tenant
Party’s use of the Premises or Property, or out of any other act or omission of
any Tenant Parties. For purposes of this provision, “Tenant Parties” shall mean
Tenant, any other occupant of the Premises and any of their respective agents,
employees, invitees, Transferees and contractors. Without limiting the
generality of the foregoing, Tenant specifically acknowledges that the
undertaking herein shall apply to claims in connection with or arising out of
any “Work” as described in Article 9, the installation, maintenance, use or
removal of any “Lines” as described in Article 29, the transportation, use,
storage, maintenance, generation, manufacturing, handling, disposal, release,
discharge, spill or leak of any “Hazardous Material” as described in Article 30,
and violations of Tenant’s responsibilities respecting the Disabilities Acts as
described in Article 31 (whether or not any of such matters shall have been
theretofore approved by Landlord). Notwithstanding the foregoing to the
contrary, the foregoing indemnity shall not apply to claims finally determined
by a court of competent jurisdiction to have been caused solely by the gross
negligence or willful misconduct of the party seeking to be indemnified.

 

ARTICLE 23: RETURN OF POSSESSION

 

At the expiration or earlier termination of this Lease or Tenant’s right of
possession, Tenant shall vacate and surrender possession of the entire Premises
in the condition required under Article 8 and the Rules, ordinary wear and tear
excepted, shall surrender all keys and key cards, and any parking transmitters,
stickers or cards, to Landlord, and shall remove all personal property and
office trade fixtures that may be readily removed without damage to the Premises
or Property. All improvements, fixtures and other items, including ceiling light
fixtures, HVAC equipment, plumbing fixtures, hot water heaters, fire suppression
and sprinkler systems, “Lines”

 

20

--------------------------------------------------------------------------------


 

under Article 29, interior stairs, wall coverings, carpeting and other flooring,
blinds, drapes and window treatments, in or serving the Premises, whether
installed by Tenant or Landlord, shall be Landlord’s property and shall remain
upon the Premises, all without compensation, allowance or credit to Tenant,
unless Landlord elects otherwise as provided herein. If prior to such
termination or within three (3) months thereafter Landlord so directs by notice,
Tenant shall promptly remove such of the foregoing items as are designated in
such notice and restore the Premises to the condition prior to the installation
of such items in a good and workmanlike manner; provided, Landlord shall not
require removal of customary office improvements installed with Landlord’s
written approval (except as expressly and reasonably required by Landlord in
connection with granting such approval). If Tenant shall fail to perform any
repairs or restoration, or fail to remove any items from the Premises required
hereunder, Landlord may do so and Tenant shall pay Landlord’s actual, reasonable
charges therefor upon demand. All property removed from the Premises by Landlord
pursuant to any provisions of this Lease or any Law may be handled or stored by
Landlord at Tenant’s expense, and Landlord shall in no event be responsible for
the value, preservation or safekeeping thereof. All property not removed from
the Premises or retaken from storage by Tenant within thirty (30) days after
expiration or earlier termination of this Lease or Tenant’s right to possession,
shall at Landlord’s option be conclusively deemed to have been conveyed by
Tenant to Landlord as if by bill of sale without payment by Landlord. Unless
prohibited by applicable Law, Landlord shall have a lien against such property
for the costs incurred in removing and storing the same. Tenant hereby waives
any statutory notices to vacate or quit the Premises upon expiration of this
Lease.

 

ARTICLE 24: HOLDING OVER

 

Unless Landlord expressly agrees otherwise in writing, Tenant shall pay Landlord
200% of the amount of Rent then applicable prorated on a per diem basis for each
day Tenant shall fail to vacate or surrender possession of the Premises or any
part thereof after expiration or earlier termination of this Lease as required
under Article 23, together with all damages (direct and consequential) sustained
by Landlord on account thereof. Tenant shall pay such amounts on demand, and, in
the absence of demand, monthly in advance. The foregoing provisions, and
Landlord’s acceptance of any such amounts, shall not serve as permission for
Tenant to hold-over, nor serve to extend the Term (although Tenant shall remain
a tenant-at-sufferance bound to comply with all provisions of this Lease until
Tenant properly vacates the Premises, and shall be subject to the provisions of
Article 23). Landlord shall have the right at any time after expiration or
earlier termination of this Lease or Tenant’s right to possession to reenter and
possess the Premises and remove all property and persons therefrom, and Landlord
shall have such other remedies for holdover as may be available to Landlord
under other provisions of this Lease or applicable Laws.

 

ARTICLE 25: NOTICES

 

Except as expressly provided to the contrary in this Lease, every notice or
other communication to be given by either party to the other with respect hereto
or to the Premises or Property, shall be in writing and shall not be effective
for any purpose unless the same shall be served personally or by national air
courier service, or United States certified mail, return receipt requested,
postage prepaid, to the parties at the addresses set forth in Article 1, or such
other address or addresses as Tenant or Landlord may from time to time designate
by notice given as above provided. Every notice or other communication hereunder
shall be deemed to have been given as of the third business day following the
date of such mailing (or as of any earlier date evidenced by a receipt from such
national air courier service or the United States Postal Service) or immediately
if personally delivered. Notices not sent in accordance with the foregoing shall
be of no force or effect until received by the foregoing parties at such
addresses required herein.

 

ARTICLE 26: REAL ESTATE BROKERS

 

Tenant represents that Tenant has dealt only with the broker, if any, designated
in Article 1 (whose commission, if any, shall be paid by Landlord pursuant to
separate agreement) as broker, agent or finder in connection with this Lease,
and agrees to indemnify and hold Landlord harmless from all damages, judgments,
liabilities and expenses (including reasonable attorneys’ fees) arising from any
claims or demands of any other broker, agent or finder with whom Tenant

 

21

--------------------------------------------------------------------------------


 

has dealt for any commission or fee alleged to be due in connection with its
participation in the procurement of Tenant or the negotiation with Tenant of
this Lease.

 

ARTICLE 27: NO WAIVER

 

No provision of this Lease will be deemed waived by either party unless
expressly waived in writing and signed by the waiving party. No waiver shall be
implied by delay or any other act or omission of either party. No waiver by
either party of any provision of this Lease shall be deemed a waiver of such
provision with respect to any subsequent matter relating to such provision, and
Landlord’s consent or approval respecting any action by Tenant shall not
constitute a waiver of the requirement for obtaining Landlord’s consent or
approval respecting any subsequent action. Acceptance of Rent by Landlord
directly or through any agent or lockbox arrangement shall not constitute a
waiver of any breach by Tenant of any term or provision of this Lease (and
Landlord reserves the right to return or refund any untimely payments if
necessary to preserve Landlord’s remedies). No acceptance of a lesser amount of
Rent shall be deemed a waiver of Landlord’s right to receive the full amount
due, nor shall any endorsement or statement on any check or payment or any
letter accompanying such check or payment be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the full amount due. The acceptance of Rent or of the
performance of any other term or provision from, or providing directory listings
or services for, any Person other than Tenant shall not constitute a waiver of
Landlord’s right to approve any Transfer. No delivery to, or acceptance by,
Landlord or its agents or employees of keys, nor any other act or omission of
Tenant or Landlord or their agents or employees, shall be deemed a surrender, or
acceptance of a surrender, of the Premises or a termination of this Lease,
unless stated expressly in writing by Landlord.

 

ARTICLE 28: SAFETY AND SECURITY DEVICES, SERVICES AND PROGRAMS

 

The parties acknowledge that safety and security devices, services and programs
provided by Landlord, if any, while intended to deter crime and ensure safety,
may not in given instances prevent theft or other criminal acts, or ensure
safety of persons or property. The risk that any safety or security device,
service or program may not be effective, or may malfunction, or be circumvented
by a criminal, is assumed by Tenant with respect to Tenant’s property and
interests, and Tenant shall obtain insurance coverage to the extent Tenant
desires protection against such criminal acts and other losses, as further
described in Article 10. Tenant agrees to cooperate in any reasonable safety or
security program developed by Landlord or required by Law.

 

ARTICLE 29: TELECOMMUNICATION LINES

 

A.            Telecommunication Lines.   Subject to Landlord’s continuing right
of supervision and approval, and the other provisions hereof, Tenant may:
(i) install telecommunication lines (“Lines”) connecting the Premises to
Landlord’s terminal block on the floor or floors on which the Premises are
located, or (ii) use such Lines as may currently exist and already connect the
Premises to such terminal block. Landlord’s predecessor or independent
contractor has heretofore connected such terminal block through riser system
Lines to Landlord’s main distribution frame (“MDF”) for the Property. Landlord
disclaims any representations, warranties or understandings concerning the
capacity, design or suitability of Landlord’s riser Lines, MDF or related
equipment. If there is, or will be, more than one tenant on any floor, at any
time, Landlord may allocate, and periodically reallocate, connections to the
terminal block based on the proportion of square feet each tenant occupies on
such floor, or the type of business operations or requirements of such tenants,
in Landlord’s reasonable discretion. Landlord may arrange for an independent
contractor to review Tenant’s requests for approval hereunder, monitor or
supervise Tenant’s installation, connection and disconnection of Lines, and
provide other such services, or Landlord may provide the same. In each case,
Tenant shall pay Landlord’s reasonable fees and costs therefor as provided in
Article 9.

 

B.            Installation.   Tenant may install and use Tenant’s Lines and make
connections and disconnections at the terminal blocks as described above,
provided Tenant shall: (i) obtain Landlord’s prior written approval of all
aspects thereof, (ii use an experienced and qualified contractor designated or
approved in writing in advance by Landlord (whom Landlord may require to enter
an access and indemnity agreement on Landlord’s then standard form of agreement
therefor), (iii) comply with such inside wire standards as Landlord may adopt
from time to time, and all other provisions of this Lease, including Article 9
respecting Work, and the Rules

 

22

--------------------------------------------------------------------------------


 

respecting access to the wire closets, (iv) not install Lines in the same
sleeve, chase way or other enclosure in close proximity with electrical wire,
and not install PVC-coated Lines under any circumstances, (v) thoroughly test
any riser Lines to which Tenant intends to connect any Lines to ensure that such
riser Lines are available and are not then connected to or used for telephone,
data transmission or any other purpose by any other party (whether or not
Landlord has previously approved such connections), and not connect to any such
unavailable or connected riser Lines, and (vi) not connect any equipment to the
Lines which may create an electromagnetic field exceeding the normal insulation
ratings of ordinary twisted pair riser cable or cause radiation higher than
normal background radiation, unless the Lines therefor (including riser Lines)
are appropriately insulated to prevent such excessive electromagnetic fields or
radiation (and such insulation shall not be provided by the use of additional
unused twisted pair Lines). As a condition to permitting installation of new
Lines, Landlord may require that Tenant remove any existing Lines located in or
serving the Premises.

 

C.            Limitation of Liability.   Unless due solely to Landlord’s
intentional misconduct or grossly negligent acts, Landlord shall have no
liability for damages arising, and Landlord does not warrant that the Tenant’s
use of the Lines will be free, from the following (collectively called “Line
Problems”): (i) any eavesdropping, wire-tapping or theft of long distance access
codes by unauthorized parties, (ii) any failure of the Lines to satisfy Tenant’s
requirements, or (iii) any capacitance, attenuation, cross-talk or other
problems with the Lines, any misdesignation of the Lines in the MDF room or wire
closets, or any shortages, failures, variations, interruptions, disconnections,
loss or damage caused by or in connection with the installation, maintenance,
replacement, use or removal of any other Lines or equipment at the Property by
or for other tenants at the Property, by any failure of the environmental
conditions at or the power supply for the Property to conform to any
requirements of the Lines or any other problems associated with any Lines or by
any other cause. Under no circumstances shall any Line Problems be deemed an
actual or constructive eviction of Tenant, render Landlord liable to Tenant for
abatement of any Rent or other charges under the Lease, or relieve Tenant from
performance of Tenant’s obligations under the Lease as amended herein. Landlord
in no event shall be liable for damages by reason of loss of profits, business
interruption or other consequential damage arising from any Line Problems.

 

ARTICLE 30: HAZARDOUS MATERIALS

 

A.            Hazardous Materials Generally Prohibited.   Tenant shall not
transport, use, store, maintain, generate, manufacture, handle, dispose,
release, discharge, spill or leak any “Hazardous Material” (as defined below),
or permit Tenant’s employees, agents, contractors, or other occupants of the
Premises to engage in such activities on or about the Property. However, the
foregoing provisions shall not prohibit the transportation to and from, and use,
storage, maintenance and handling within, the Premises of substances customarily
and lawfully used in the business which Tenant is permitted to conduct in the
Premises under this Lease, but only as an incidental and minor part of such
business, and provided: (i) such substances shall be properly labeled,
contained, used and stored only in small quantities reasonably necessary for
such permitted use of the Premises and the ordinary course of Tenant’s business
therein, strictly in accordance with applicable Laws, highest prevailing
standards, and the manufacturers’ instructions therefor, and as Landlord shall
reasonably require, (ii) Tenant shall provide Landlord with ten (10) days
advance notice and current Material Safety Data Sheets (“MSDSs”) therefor, and
Landlord reserves the right to prohibit or limit such substances in each such
instance, (iii)such substances shall not be disposed of, released, discharged or
permitted to spill or leak in or about the Premises or the Property (and under
no circumstances shall any Hazardous Material be disposed of within the drains
or plumbing facilities in or serving the Premises or Property or in any other
public or private drain or sewer, regardless of quantity or concentration), (iv)
if any applicable Law or Landlord’s trash removal contractor requires that any
such substances be disposed of separately from ordinary trash, Tenant shall make
arrangements at Tenant’s expense for such disposal in approved containers
directly with a qualified and licensed disposal company at a lawful disposal
site, (v) any remaining such substances shall be completely, properly and
lawfully removed from the Property upon expiration or earlier termination of
this Lease, and (vi) for purposes of removal and disposal of any such
substances, Tenant shall be named as the owner, operator and generator, shall
obtain a waste generator identification number, and shall execute all permit
applications, manifests, waste characterization documents and any other required
forms,

 

B.            Notifications and Records.   Tenant shall immediately notify
Landlord of: (i) any inspection, enforcement, cleanup or other regulatory action
taken or threatened by any regulatory authority with respect to any Hazardous
Material on or from the Premises or the migration thereof from or to other
property, (ii any demands or claims made or threatened by any party

 

23

--------------------------------------------------------------------------------


 

relating to any loss or injury claimed to have resulted from any Hazardous
Material on or from the Premises, (iii) any release, discharge, spill, leak,
disposal or transportation of any Hazardous Material on or from the Premises in
violation of this Article, and any damage, loss or injury to persons, property
or business resulting or claimed to have resulted therefrom, and (iv) any
matters where Tenant is required by Law to give a notice to any regulatory
authority respecting any Hazardous Materials on or from the Premises. Landlord
shall have the right (but not the obligation) to notify regulatory authorities
concerning actual and claimed violations of this Article. Tenant shall
immediately upon written request from time to time provide Landlord with copies
of all MSDSs, permits, approvals, memos, reports, correspondence, complaints,
demands, claims, subpoenas, requests, remediation and cleanup plans, and all
papers of any kind filed with or by any regulatory authority and any other
books, records or items pertaining to Hazardous Materials that are subject to
the provisions of this Article (collectively referred to herein as “Tenant’s
Hazardous Materials Records”).

 

C.            Clean Up Responsibility.   If any Hazardous Material is released,
discharged or disposed of, or permitted to spill or leak, in violation of the
foregoing provisions, Tenant shall immediately and properly clean up and remove
the Hazardous Materials from the Premises, Property and any other affected
property and clean or replace any affected personal property (whether or not
owned by Landlord) in compliance with applicable Laws and then prevailing
industry practices and standards, at Tenant’s expense (without limiting
Landlord’s other remedies therefor). Such clean up and removal work (“Tenant
Remedial Work”) shall be considered Work under Article 9 and subject to the
provisions thereof, including Landlord’s prior written approval (except in
emergencies), and any testing, investigation, feasibility and impact studies,
and the preparation and implementation of any remedial action plan required by
any court or regulatory authority having jurisdiction or reasonably required by
Landlord. In connection therewith, Tenant shall provide documentation evidencing
that all Tenant Remedial Work or other action required hereunder has been
properly and lawfully completed (including a certificate addressed to Landlord
from a environmental consultant reasonably acceptable to Landlord, in such
detail and form as Landlord may reasonably require). If any Hazardous Material
is released, discharged, disposed of, or permitted to spill or leak on or about
the Property and is not caused by Tenant or other occupants of the Premises, or
their agents, employees, Transferees, or contractors, such release, discharge,
disposal, spill or leak shall be deemed casualty damage under Article 11 to the
extent that the Premises and Tenant’s use thereof is affected thereby; in such
case, Landlord and Tenant shall have the obligations and rights respecting such
casualty damage provided under this Lease.

 

D.            Hazardous Material Defined.   The term “Hazardous Material” for
purposes hereof shall include, but not be limited to: (i) any flammable,
explosive, toxic, radioactive, biological, corrosive or otherwise hazardous
chemical, substance, liquid, gas, device, form of energy, material or waste or
component thereof, (ii) petroleum-based products, diesel fuel, paints, solvents,
lead, radioactive materials, cyanide, biohazards, medical and infectious waste
and “sharps”, printing inks, acids, DDT, pesticides, ammonia compounds, and any
other items which now or subsequently are found to have an adverse effect on the
environment or the health and safety of persons or animals or the presence of
which require investigation or remediation under any Law or governmental policy,
and (iii) any item defined as a “hazardous substance”, “hazardous material”,
“hazardous waste”, “regulated substance” or “toxic substance” under any federal,
state or local Laws, and all regulations, guidelines, directives and other
requirements thereunder, all as may be amended or supplemented from time to
time.

 

E.             Fees, Taxes, Fines and Remedies.   Tenant shall pay, prior to
delinquency, any and all fees, taxes (including excise taxes), penalties and
fines arising from or based on Tenant’s activities involving Hazardous Material
on or about the Premises or Property, and shall not allow such obligations to
become a lien or charge against the Property or Landlord. If Tenant violates any
provision of this Article with respect to any Hazardous Materials, Landlord may:
(i) require that Tenant immediately remove all Hazardous Materials from the
Premises and discontinue using, storing and handling Hazardous Materials in the
Premises, and/or (ii) pursue such other remedies as may be available to Landlord
under this Lease or applicable Law.

 

ARTICLE 31: DISABILITIES ACTS

 

The Parties acknowledge that the Americans With Disabilities Act of 1990 (42
U.S.C. §12101 et seq.) and regulations and guidelines promulgated thereunder
(“ADA”), and any similarly motivated state and local Laws (“Local Barriers
Acts”), as the same may be amended and supplemented from time to time
(collectively referred to herein as the “Disabilities Acts”) establish
requirements for business operations, accessibility and barrier removal, and
that such requirements may or may not apply to the Premises and Property
depending on, among other

 

24

--------------------------------------------------------------------------------


 

things: (i) whether Tenant’s business is deemed a “public accommodation” or
“commercial facility”, (ii) whether such requirements are “readily achievable”,
and (iii) whether a given alteration affects a “primary function area” or
triggers “path of travel” requirements. The parties hereby agree that: (a)
Landlord shall perform any required ADA Title III and related Local Barriers
Acts compliance in the common areas, except as provided below, (b) Tenant shall
perform any required ADA Title III and related Local Barriers Acts compliance in
the Premises, and (c) Landlord may perform, or require that Tenant perform, and
Tenant shall be responsible for the cost of, ADA Title Ill and related Local
Barriers Acts “path of travel” and other requirements triggered by any public
accommodation or other use of, or alterations in, the Premises. Tenant shall be
responsible for ADA Title I and related Local Barriers Acts requirements
relating to Tenant’s employees, and Landlord shall be responsible for ADA Title
I and related Local Barriers Acts requirements relating to Landlord’s employees.

 

ARTICLE 32: DEFINITIONS

 

(A)          “Building” shall mean the structure (or the portion thereof owned
by Landlord) identified in Article 1.

 

(B)           “Default Rate” shall mean eighteen percent (18%) per annum, or the
highest rate permitted by applicable Law, whichever shall be less.

 

(C)           “Expenses” shall mean all expenses, costs and amounts (other than
Taxes) of every kind and nature relating to the ownership, management, repair,
maintenance, replacement, insurance and operation of the Property, including any
amounts paid for: (i) utilities for the Property, including electricity, power,
gas, steam, oil or other fuel, water, sewer, lighting, heating, air conditioning
and ventilating, (ii) permits, licenses, inspections, warrants and certificates
necessary to operate, manage and lease the Property, (iii) costs of complying
with Laws, including any freon retrofitting and compliance with the
“Disabilities Acts” (as described in Article 31), (iv) Insurance Applicable to
the Property, not limited to that required under this Lease, and which may
include earthquake, boiler, rent loss, workers’ compensation and employers’
liability, builders’ risk, automobile and other coverages, including a
reasonable allocation of costs under any blanket policies, (v) supplies,
materials, tools, equipment, uniforms, and vehicles used in the operation,
repair, maintenance, security, and other services for the Property, including
rental, installment purchase and financing agreements therefor and interest
thereunder, (vi) accounting, legal, inspection, consulting, concierge, alarm
monitoring, security, janitorial, trash removal, snow and ice removal, and other
services, (vii) management company fees (which shall not be in excess of those
fees charged by comparable on-site management companies in competing Class A
buildings in comparable locations in Seattle Central Business District), (viii)
wages, salaries and other compensation and benefits (including health, life and
disability insurance, savings, retirement and pension programs, and the fair
value of any parking privileges, including those provided through collective
bargaining agreements) for any manager and other personnel or parties engaged in
the operation, repair, maintenance, security or other services for the Property,
and employer’s FICA contributions, unemployment taxes or insurance, any other
taxes which may be levied on such wages, salaries, compensation and benefits,
and data or payroll processing expenses relating thereto (if the manager or
other personnel handle other properties, the foregoing expenses shall be
allocated appropriately between the Property and such other properties), (ix)
payments pursuant to any easement, cross or reciprocal easement, operating
agreement, development and/or parking rights agreement, declaration, covenant,
or other agreement or instrument pertaining to the payment or sharing of costs
for common or parking areas or other matters (except to the extent Included in
Taxes hereunder), (x) parking surcharges or fees that may result from any
environmental or other Law or guideline, and any sales, use, value-added or
other taxes on supplies or services for the Property, (xi) the costs of
operating and maintaining any on-site office at the Property or an adjoining
property (such costs to be appropriately allocated between the Property and any
such adjoining property served by such office), including the fair rental value
thereof, telephone charges, postage, stationery and Photocopying expenses, and
telephone directory listings, (xii) the amount of insurance premiums saved by
electing higher than customary deductibles, if Landlord does not also include in
Expenses the losses incurred as a result of having such higher deductibles,
(xiii) the Cost of auditing, assessing and implementing Year 2000 Performance
solutions under Article 34, and (xiv) operation, maintenance, repair,
installation, replacement, inspection, testing, painting, decorating and
cleaning of the Property, and any items located off-site but installed for the
benefit of the Property, including: (a) Property identification and pylon signs,
directional signs, traffic signals and markers, flagpoles and canopies, (b)
sidewalks, curbs, stairways, parking structures, lots, loading and service areas
and driveways, (c) storm and sanitary drainage systems, including disposal
plants, lift stations and detention ponds and basins, (d) irrigation systems,
(e) elevators, escalators, “Lines” under Article 29, and other Systems and
Equipment,

 

25

--------------------------------------------------------------------------------


 

(f) interior and exterior flowers and landscaping, and (g) all other portions,
facilities, features and amenities of the Property, including common area
fixtures, equipment and other items therein or thereon, floors, floor coverings,
corridors, ceilings, foundations, walls, wall-coverings, restrooms, lobbies,
trash compactors, doors, locks and hardware, windows, gutters, downspouts, roof
flashings and roofs. The foregoing provision is for definitional purposes only
and shall not be construed to impose any obligation upon Landlord to incur such
expenses. Landlord may retain independent contractors (or affiliated contractors
at market rates) to provide any services or perform any work, in which case the
costs thereof shall be deemed Expenses. Expenses shall not, however, include:

 

(1)           costs relating to non-office rentable areas of the Property to the
extent that Landlord deducts Such rentable areas in determining Tenant’s Share
of Expenses under Article 4; and costs relating solely to any parking garage for
the Property (such as utilities, attendants, cashiers, scavenger and janitorial
services), except to the extent that Landlord elects to credit parking revenues,
if any, derived from such garage against Expenses;

 

(2)           depreciation, interest and amortization on any Mortgages and other
debt costs or ground lease payments (except interest on the cost of capital
expenditures to the extent permitted below, and ground lease payments for Taxes
and Expenses); legal fees in connection with leasing, tenant disputes or
enforcement of leases; real estate brokers’ leasing commissions; improvements or
alterations to tenant spaces; the cost of providing any service directly to, and
paid directly by, any tenant; costs of any items to the extent Landlord receives
reimbursement from insurance proceeds or from a third party (excluding payments
by tenants for Taxes and Expenses); and

 

(3)           capital expenditures, except those: (i) made primarily to reduce
Expenses, or to comply with Laws or insurance requirements imposed after the
Property was constructed, or (ii) for replacements or upgrades of nonstructural
items located in the common areas of the Property required to keep such areas in
first class condition. To the extent that any such permitted capital expenditure
exceeds $5,000, such excess shall be amortized for purposes of this Lease over
the shorter of: (x) the period during which the reasonably estimated savings in
Expenses equals the expenditure, (y) the shortest period over which Landlord may
depreciate such item under the Federal Tax Code then in effect, or (z) the
useful life of the item, but in no event more than ten (10) years; provided,
Landlord may elect any longer period in Landlord’s discretion. In each such
case, Landlord may include interest on the unamortized amount at the prevailing
loan rate available to Landlord when the cost was incurred. Expenses shall
include any remaining amortization of such permitted capital expenditures made
prior to the date of this Lease.

 

(D)          “Holidays” shall mean all federal holidays, and holidays observed
by the State of Washington, including New Year’s Day, President’s Day, Memorial
Day, Independence Day, Labor Day, Veterans’ Day, Thanksgiving Day, Christmas
Day, and to the extent of utilities or services provided by union members
engaged at the Property, such other holidays observed by such unions.

 

(E)           “Landlord” shall mean only the landlord from time to time, except
for purposes of any provisions defending, indemnifying and holding Landlord
harmless hereunder, “Landlord” shall include past, present and future landlords
and their respective partners, beneficiaries, trustees, officers, directors,
employees, shareholders, principals, agents, affiliates, successors and assigns.

 

(F)           “Law” or “Laws” shall mean all federal, state, county and local
governmental and municipal laws, statutes, ordinances, rules, regulations,
codes, decrees, orders and other such requirements, applicable equitable
remedies and decisions by courts in cases where such decisions are considered
binding precedents in the State of Washington, and decisions of federal Courts
applying the Laws of such State, at the time in question. This Lease shall be
interpreted and governed by the Laws of the State of Washington.

 

(G)           “Lender” shall mean the holder of any Mortgage at the time in
question, and where such Mortgage is a ground lease, such term shall refer to
the ground lessor (and the term “ground lease” although not separately
capitalized is intended through out this Lease to include any superior or master
lease).

 

(H)          “Mortgage” shall mean all mortgages, deeds of trust, ground leases
and other such encumbrances now or hereafter placed upon the Property or
Building, or any part thereof, and all renewals, modifications, consolidations,
replacements or extensions thereof, and all indebtedness now or hereafter
secured thereby and all interest thereon.

 

26

--------------------------------------------------------------------------------


 

(I)            “Person” shall mean an individual, trust, partnership, limited
liability company, joint venture, association, corporation and any other entity.

 

(J)            “Premises” shall mean the area within the Building identified in
Article 1 and Exhibit A. Possession of areas necessary for utilities, services,
safety and operation of the Property, including the Systems and Equipment, fire
stairways, perimeter walls, space between the finished ceiling of the Premises
and the slab of the floor or roof of the Property thereabove, and the use
thereof together with the right to install, maintain, operate, repair and
replace the Systems and Equipment, including any of the same in, through, under
or above the Premises in locations that will not materially interfere with
Tenant’s use of the Premises, are hereby excepted and reserved by Landlord, and
not demised to Tenant.

 

(K)          “Property” shall mean the Building, and any common or public areas
or facilities, easements, corridors, lobbies, sidewalks, loading areas,
driveways, landscaped areas, air rights, development rights, parking rights,
skywalks, parking garages and lots, and any and all other rights, structures or
facilities operated or maintained in connection with or for the benefit of the
Building, and all parcels or tracts of land on which all or any portion of the
Building or any of the other foregoing items are located, and any fixtures,
machinery, apparatus, Systems and Equipment, furniture and other personal
property located thereon or therein and used in connection therewith.

 

(L)           “Rent” shall have the meaning specified therefor in Article 4.

 

(M)         “Systems and Equipment” shall mean any plant, machinery,
transformers, duct work, cable, wires, and other equipment, facilities, and
systems designed to supply light, heat, ventilation, air conditioning and
humidity or any other services or utilities, or comprising or serving as any
component or portion of the electrical, gas, steam, plumbing, sprinkler,
communications, alarm, security, or fire/life/safety systems or equipment, or
any elevators, escalators or other mechanical, electrical, electronic, computer
or other systems or equipment for the Property, except to the extent that any of
the same serves particular tenants exclusively (and “systems and equipment”
without capitalization shall refer to such of the foregoing items serving
particular tenants exclusively).

 

(N)          “Taxes” shall mean all amounts (unless required by Landlord to be
paid under Article 14) for federal, state, county, or local governmental,
special district, improvement district, municipal or other political subdivision
taxes, fees, levies, assessments, charges or other impositions of every kind and
nature in connection with the ownership, leasing and operation of the Property,
whether foreseen or unforeseen, general, special, ordinary or extraordinary
(including real estate and ad valorem taxes, general and special assessments,
interest on special assessments paid in installments, transit taxes, water and
sewer rents, license and business license fees, use or occupancy taxes, taxes
based upon the receipt of rent including gross receipts or sales taxes
applicable to the receipt of rent or service or value added taxes, personal
property taxes, taxes on fees for property management services, and taxes or
charges for fire protection, streets, sidewalks, road maintenance, refuse or
other services). If the method of taxation of real estate prevailing at the time
of execution hereof shall be, or has been, altered so as to cause the whole or
any part of the Taxes now, hereafter or heretofore levied, assessed or imposed
on real estate to be levied, assessed or imposed on Landlord, wholly or
partially, as a capital stock levy or otherwise, or on or measured by the rents,
income or gross receipts received therefrom, then such new or altered taxes
attributable to the Property shall be included within the term “Taxes,” except
that the same shall not include any portion of such tax attributable to other
income of Landlord not relating to the Property. Tenant shall pay increased
Taxes whether Taxes are increased as a result of increases in the assessment or
valuation of the Property (whether based on a sale, change in ownership or
refinancing of the Property or otherwise), increases in tax rates, reduction or
elimination of any rollbacks or other deductions available under current law,
scheduled reductions of any tax abatement, as a result of the elimination,
invalidity or withdrawal of any tax abatement, or for any other cause
whatsoever. If Taxes are reduced by, or credited with, any abatement or
exemption issued by a taxing authority to help finance or reimburse Landlord for
costs incurred to comply with Laws or otherwise, Taxes hereunder shall be
computed without regard to such abatement or exemption (Tenant hereby
acknowledging that Landlord, having incurred such costs, is solely entitled to
such abatement or exemption), except to the extent that Landlord includes such
costs in Expenses under this Lease. Notwithstanding the foregoing, there shall
be excluded from Taxes all excess profits taxes, franchise taxes, gift taxes,
capital stock taxes, inheritance and succession taxes, estate taxes, federal and
state income taxes, and other taxes to the extent applicable to Landlord’s
general or net income (as opposed to rents, receipts or income attributable to
operations at the Property).

 

27

--------------------------------------------------------------------------------


 

(O)          “Tenant” shall be applicable to one or more Persons as the case may
be, the singular shall include the plural, and if there be more than one Tenant,
the obligations thereof shall be joint and several. When used in the lower case,
“tenant” shall mean any other tenant, subtenant or occupant of the Property.

 

(P)           “Tenant’s Share” of Taxes and Expenses shall be the percentage set
forth in Article 1, but if the rentable area of the Premises or Property shall
change, Tenant’s Share shall thereupon become the rentable area of the Premises
divided by the rentable area of the Property, excluding any parking facilities,
subject at all times to adjustment under Article 4. Tenant acknowledges that the
“rentable area of the Premises” under this Lease includes the usable area,
without deduction for columns or projections, multiplied by a load or conversion
factor, to reflect a share of certain areas, which may include lobbies,
corridors, mechanical, utility, janitorial, boiler and service rooms and
closets, restrooms, and other public, common and service areas. Except as
provided expressly to the contrary herein, the “rentable area of the Property”
shall include all rentable area of all space leased or available for lease at
the Property, which Landlord may reasonably re-determine from time to time, to
reflect re-configurations, additions or modifications to the Property.

 

ARTICLE 33: OFFER

 

The submission and negotiation of this Lease shall not be deemed an offer to
enter the same by Landlord (nor an option or reservation for the Premises), but
the solicitation of such an offer by Tenant. Tenant agrees that its execution of
this Lease constitutes a firm offer to enter the same which may not be withdrawn
for a period of thirty (30) days after delivery to Landlord. During such period
and in reliance on the foregoing, Landlord may, at Landlord’s option, deposit
any Security Deposit and Rent, proceed with any plans, specifications,
alterations or improvements, and permit Tenant to enter the Premises, but such
acts shall not be deemed an acceptance of Tenant’s offer to enter this Lease,
and such acceptance shall be evidenced only by Landlord signing and delivering
this Lease to Tenant.

 

ARTICLE 34: YEAR 2000 PERFORMANCE

 

Landlord is in the process of performing a readiness audit with respect to Year
2000 Performance. As used herein, the term “Year 2000 Performance” means that
the Systems and Equipment under Landlord’s control which are material to proper
Building operations can reasonably be expected to perform without material
adverse effect despite the change of century from 1999 to 2000 and the leap
year. The parties acknowledge that the process of auditing, assessing and
implementing Year 2000 Performance solutions is time consuming and uncertain,
and dependent in part on the performance of third parties not under Landlord’s
control. Thus, Landlord makes no representations or warranties with respect to
Year 2000 Performance of the Systems and Equipment, and interruptions of
services as a result of Year 2000 Performance problems will be deemed to be
interruptions out of Landlord’s reasonable control. Landlord will inform Tenant
promptly after Landlord gains actual knowledge of any significant Year 2000
performance problem which Landlord reasonably believes may adversely impact
building operations, and will use commercially reasonable efforts to audit,
assess and implement programs to meet the goal of Year 2000 performance. The
cost of such efforts shall be included in Expenses in the year incurred,
provided, however, that capital replacement costs, if any, shall be amortized
over the useful life of the replacement. Some information may be obtained from
third parties, and may not have been independently verified. Any information
which Landlord provides will be subject to and made in reliance on the Year 2000
Information Readiness and Disclosure Act.

 

ARTICLE 35: MISCELLANEOUS

 

A.            Captions and Interpretation.   The captions of the Articles and
Paragraphs of this Lease, and any computer highlighting of changes from earlier
drafts, are for convenience of reference only and shall not be considered or
referred to in resolving questions of interpretation. Tenant acknowledges that
it has read this Lease and that it has had the opportunity to confer with
counsel in negotiating this Lease; accordingly, this Lease shall be construed
neither for nor against Landlord or Tenant, but shall be given a fair and
reasonable interpretation in accordance

 

28

--------------------------------------------------------------------------------


 

with the meaning of its terms. The nouter shall include the masculine and
feminine, and the singular shall include the plural. The term “including” shall
be interpreted to mean “including, but not limited to.”

 

B.            Survival of Provisions.   All obligations (including indemnity,
Rent and other payment obligations) or rights of either party arising during or
attributable to the period prior to expiration or earlier termination of this
Lease shall survive such expiration or earlier termination.

 

C.            Severability.   If any term or provision of this Lease or portion
thereof shall be found invalid, void, illegal, or unenforceable generally or
with respect to any particular party, by a court of competent jurisdiction, it
shall not affect, impair or invalidate any other terms or provisions or the
remaining portion thereof, or its enforceability with respect to any other
party.

 

D.            Failure to Commence.   If the Commencement Date is delayed in
accordance with Article 3 for more than nine (9) months, Landlord may declare
this Lease terminated by notice to Tenant, and if the Commencement Date is so
delayed for more than three years, this Lease shall thereupon be deemed
terminated without further action by either party.

 

E.             Short Form Lease.   Neither this Lease nor any memorandum of
lease or short form lease shall be recorded by Tenant, but Landlord or any
Lender may elect to record a short form of this Lease, in which case Tenant
shall promptly execute, acknowledge and deliver the same on a form prepared by
Landlord or such Lender.

 

F.             Light, Air and Other Interests.   This Lease does not grant any
legal rights to “light and air” outside the Premises nor any particular view
visible from the Premises, nor any easements, licenses or other interests unless
expressly contained in this Lease.

 

G.            Authority.   If Landlord or Tenant is any form of corporation,
partnership, limited liability company or partnership, association or other
organization, such party below hereby represent that this Lease has been fully
authorized and no further approvals are required, and such party is duly
organized, in good standing and legally qualified to do business in the Premises
(and has any required certificates, licenses, permits and other such items).

 

H.            Partnership Tenant.   If Tenant is a partnership, all current and
new general partnersshall be jointly and severally liable for all obligations of
Tenant hereunder and as this Lease may hereafter be modified, whether such
obligations accrue before or after admission of future partners or after any
partners die or leave the partnership. Tenant shall cause each new partner to
sign and deliver to Landlord written confirmation of such liability, in form and
content satisfactory to Landlord, but failure to do so shall not avoid such
liability.

 

I.              Financial Statements.   Tenant shall, within ten (10) days after
requested from time to time, deliver to Landlord financial statements (including
balance sheets and income/expense statements) for Tenant’s then most recent full
and partial fiscal year preceding such request, certified by an independent
certified public accountant or Tenant’s chief financial officer, in form
reasonably satisfactory to Landlord. Landlord shall keep such information
confidential in the manner consistent with Landlord’s normal course of business.

 

J.             Successors and Assigns;   Transfer of Property and Security
Deposit. Each of the terms and provisions of this Lease shall be binding upon
and inure to the benefit of the parties’ respective heirs, executors,
administrators, guardians, custodians, successors and assigns, subject to
Article 13 respecting Transfers and Article 18 respecting rights of Lenders.
Subject to Article 18, if Landlord shall convey or transfer the Property or any
portion thereof in which the Premises are contained to another party, such party
shall thereupon be and become landlord hereunder and shall be deemed to have
fully assumed all of Landlord’s obligations under this Lease accruing during
such party’s ownership, including the return of any Security Deposit (provided
Landlord shall have turned over such Security Deposit to such party), and
Landlord shall be free of all such obligations accruing from and after the date
of conveyance or transfer.

 

K.            Limitation of Landlord’s Liability.   Tenant agrees to look solely
to Landlord’s interest in the Property for the enforcement of any judgment,
award, order or other remedy under or in connection with this Lease or any
related agreement, instrument or document or for any other matter whatsoever
relating thereto or to the Property or Premises. Under no circumstances shall
any present or future, direct or indirect, principals or investors, general or
limited partners, officers, directors, shareholders, trustees, beneficiaries,
participants, advisors, managers, employees, agents or affiliates of Landlord,
or of any of the other foregoing parties, or any of their heirs, successors or
assigns have any liability for any of the foregoing matters.

 

29

--------------------------------------------------------------------------------


 

L.            Confidentiality.   Tenant shall keep the content and all copies of
this Lease, relateddocuments or amendments now or hereafter entered, and all
proposals, materials, information and matters relating thereto strictly
confidential, and shall not disclose, disseminate or distribute any of the same,
or permit the same to occur, except to the extent reasonably required for proper
business purposes by Tenant’s employees, attorneys, insurers, auditors, lenders
and Transferees (and Tenant shall obligate any such parties to whom disclosure
is permitted to honor the confidentiality provisions hereof), and except as may
be required by Law or court proceedings.

 

ARTICLE 36: ENTIRE AGREEMENT

 

This Lease, together with the Riders, Exhibits and other documents listed in
Article 1 (WHICH COLLECTIVELY ARE HEREBY INCORPORATED WHERE REFERRED TO HEREIN
AND MADE A PART HEREOF AS THOUGH FULLY SET FORTH), contains all the terms and
provisions between Landlord and Tenant relating to the matters set forth herein
and no prior orcontemporaneous agreement or understanding pertaining to the same
shall be of any force or effect, except any such contemporaneous agreement
specifically referring to and modifying this Lease, signed by both parties.
Without limitation as to the generality of the foregoing, Tenant hereby
acknowledges and agrees that Landlord’s leasing agents and field personnel are
only authorized to show the Premises and negotiate terms and conditions for
leases subject to Landlord’s final approval, and are not authorized to make any
agreements, representations, understandings or obligations, binding upon
Landlord, respecting the condition of the Premises or Property, suitability of
the same for Tenant’s business, the current or future amount of Taxes or
Expenses or any component thereof, the amount of rent or other terms applicable
under other leases at the Property, whether Landlord is furnishing the same
utilities or services to other tenants at all, on the same level or on the same
basis, or any other matter, and no such agreements, representations,
understandings or obligations not expressly contained herein or in such
contemporaneous agreement shall be of any force or effect. TENANT HAS RELIED ON
TENANT’S INSPECTIONS AND DUE DILIGENCE IN ENTERING THIS LEASE, AND NOT ON ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, CONCERNING THE HABITABILITY,
CONDITION OR SUITABILITY OF THE PREMISES OR PROPERTY FOR ANY PARTICULAR PURPOSE
OR ANY OTHER MATTER NOT EXPRESSLY CONTAINED HEREIN. Neither this Lease, nor any
Riders or Exhibits referred to above may be modified, except in writing signed
by both parties.

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the date first
set forth above.

 

 

 

 

LANDLORD:

PIKE STREET DELAWARE, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

BY:

 

/s/ Allison Delong

 

 

 

 

 

 

 

 

 

TITLE:

Authorized Signatory

 

 

 

 

 

 

 

 

BY:

 

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

 

TITLE:

Authorized Signatory

 

 

 

 

 

 

 

TENANT:

EQUATOR TECHNOLOGIES, INC.,

 

 

 

 

a California corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

BY:

 

/s/ Brian T. McGee

 

 

 

 

 

 

 

 

 

NAME TYPED:

 

Brian T. Mcgee

 

 

 

 

 

 

 

 

 

TITLE:

 

 CFO

 

 

CERTIFICATE

 

I, Brian T. Mcgee, as CFO of the aforesaid Tenant, hereby certify that the
individual(s) executing the foregoing Lease on behalf of Tenant was/were duly
authorized to act in his/their capacities as set forth above, and
his/theiraction(s) are the action of Tenant.

 

 

(Corporate Seal)

 

 

/s/ Brian T. Mcgee

 

 

30

--------------------------------------------------------------------------------


 

LANDLORD ACKNOWLEDGMENTS

 

 

STATE OF WASHINGTON

)

 

 

)

ss.:

COUNTY OF KING

)

 

 

I, the undersigned, a Notary Public, in and for the County and State aforesaid,
do hereby certify that Allison Delong, personally known to me to be the
Authorized Signatory of Pike Street Delaware, Inc., a Delaware corporation, and
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in

person and acknowledged that in such capacity of said corporation being
authorized so to do, (s)he executed the foregoing instrument on behalf of said
corporation, by subscribing the name of such corporation by himself /herself as
such officer, as a free and voluntary act, and as the free and voluntary act and
deed of said corporation, as partner or agent for the Landlord designated in the
foregoing instrument, for the uses and purposes therein set forth.

 

Given under my hand and official seal this 19th day of April, 2001.

 

 

 

/s/ Sherri L. Pruett

 

 

Notary Public

 

 

 

Residing in King County

 

My Commission Expires: 12-19-02

 

 

 

[SEAL]

 

 

 

 

 

SHERRI L. PRUETT
COMMISSION EXPIRES
NOTARY PUBLIC
12-19-02
STATE OF WASHINGTON

 

TENANT ACKNOWLEDGMENTS

 

Corporation

 

STATE OF: CALIF

)

 

 

)

ss.:

COUNTY OF: SANTA CLARA

)

 

 

On this the 12day of April, 2001, before me a Notary Public duly authorized in
and for the said County in the State aforesaid to take acknowledgments
personally appeared Brian T. Mcgee known to me to be Vice President of Equator
Technologies one of the corporations described in the foregoing instrument, and
acknowledged that as such officer, being authorized so to do, he executed the
foregoing instrument on behalf of said corporation by subscribing the name of
such corporation by himself as such officer and caused the corporate seal of
said corporation to be affixed thereto, as his free and voluntary act, and as
the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Jo Ann Chaney

 

 

Notary Public

 

 

 

 

 

Residing in Santacruz County

 

 

My Commission Expires: May 31, 2003

 

[SEAL]

 

JO ANN CHANEY

Commission # 1219986

Notary Public - California

Santa Cruz County

My Comm. Expires May 31, 2003

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

PROPERTY LEGAL DESCRIPTION

 

520 PIKE TOWER

 

Lots 10 and 11, Block 18, Addition to the Town of Seattle, as laid out by A.A.
Denny (commonly known as A.A. Denny’s 3rd Addition to the City of Seattle),
according to the plat thereof recorded in Volume 1 of Plats, page 33, in King
County, Washington, EXCEPT the southerly 10 feet of said Lot 11, condemned in
King County Superior Court Cause No. 41394 for the widening of Pike Street, as
provided by Ordinance No. 10051 of the City of Seattle.

 

SUBJECT TO AND TOGETHER WITH all rights and obligations granted and undertaken
pursuant to: (a) Development and Parking Rights Agreement dated April 8, 1982
recorded under King County, Washington recording number 8204080464, as amended
by agreements recorded under King County, Washington recording numbers
8208240318 and 8208240316, and as it may be further amended from time to time,
and (b) Development Rights Agreement dated May 30, 1982 recorded under King
County, Washington recording number 8208240314, as amended by agreement recorded
under King County, Washington recording number 8208240316, and a Memorandum
dated December 5, 1988 recorded under King County, Washington recording number
8812051221, and as it may be further amended from time to time

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

(Floor Plate Showing Premises Cross-Hatched)

 

[g126141kg03i001.jpg]

 

[g126141kg03i002.jpg]

 

--------------------------------------------------------------------------------


 

RIDER ONE

 

RULES

 

(1) Access to Property.   On Saturdays, Sundays and Holidays, and on other days
between the hours of 6:00 P.M. and 8:00 A.M. the following day, or such other
hours as Landlord shall determine from time to time, access to and within the
Property and/or to the passageways, lobbies, entrances, exits, loading areas,
corridors, elevators or stairways and other areas in the Property may be
restricted and access gained by use of a key to the outside doors of the
Property, or pursuant to such security procedures Landlord may from time to time
impose. Landlord shall in all cases retain the right to control and prevent
access to such areas by Persons engaged in activities which are illegal or
violate these Rules, or whose presence in the judgment of Landlord shall be
prejudicial to the safety, character, reputation and interests of the Property
and its tenants (and Landlord shall have no liability in damages for such
actions taken in good faith). No Tenant and no employee or invitee of Tenant
shall enter areas reserved for the exclusive use of Landlord, its employees or
invitees or other Persons. Tenant shall keep doors to corridors and lobbies
closed except when persons are entering or leaving.

 

(2) Signs.  Tenant shall not paint, display, inscribe, maintain or affix any
sign, placard, picture, advertisement, name, notice, lettering or direction on
any part of the outside or inside of the Property, or on any part of the inside
of the Premises which can be seen from the outside of the Premises without the
prior consent of Landlord, and then only such name or names or matter and in
such color, size, style, character and material, and with professional
designers, fabricators and installers as may be first approved or designated by
Landlord in writing. Landlord shall prescribe the suite number and
identification sign for the Premises (which shall be prepared and installed by
Landlord at Tenant’s expense). Landlord reserves the right to remove at Tenant’s
expense all matter not so installed or approved without notice to Tenant.

 

(3) Window and Door Treatments.   Tenant shall not place anything or allow
anything to be placed in the Premises near the glass of any door, partition,
wall or window which may be unsightly from outside the Premises, and Tenant
shall not place or permit to be placed any article of any kind on any window
ledge or on the exterior walls. Blinds, shades, awnings or other forms of inside
or outside window ventilators or similar devices, shall not be placed in or
about the outside windows or doors in the Premises except to the extent, if any,
that the design, character, shape, color, material and make thereof is first
approved or designated by the Landlord. Tenant shall not install or remove any
solar tint film from the windows.

 

(4) Lighting and General Appearance of Premises. Landlord reserves the right to
designate and/or approve in writing all internal lighting that may be visible
from the public, common or exterior areas. The design, arrangement, style,
color, character, quality and general appearance of the portion of the Premises
visible from public, common and exterior areas, and contents of such portion of
the Premises, including furniture, fixtures, signs, art work, wall coverings,
carpet and decorations, and all changes, additions and replacements thereto
shall at all times have a neat, professional, attractive, first class office
appearance.

 

(5) Property Tradename, Likeness, Trademarks.   Tenant shall not in any manner
use the name of the Property for any purpose, or use any tradenames or
trademarks used by Landlord, any other tenant, or its affiliates, or any picture
or likeness of the Property for any purpose other than that of the business
address of Tenant, in any letterheads, envelopes, circulars, notices,
advertisements, containers, wrapping or other material.

 

(6) Deliveries and Removals.   Furniture, freight and other large or heavy
articles, and all other deliveries may be brought into the Property only at
times and in the manner designated by Landlord, and always at the Tenant’s sole
responsibility and risk. Landlord may inspect items brought into the Property or
Premises with respect to weight or dangerous nature or compliance with this
Lease or Laws. Landlord may (but shall have no obligation to) require that all
furniture, equipment, cartons and other articles removed from the Premises or
the Property be listed and a removal permit therefor first be obtained from
Landlord. Tenant shall not take or permit to be taken in or out of other
entrances or elevators of the Property, any item normally taken, or which
Landlord otherwise reasonably requires to be taken, in or out through service
doors or on freight elevators. Landlord may impose reasonable charges and
requirements for the use of freight elevators and loading areas, and reserves
the right to alter schedules without notice. Any hand-carts used at the Property
shall have rubber wheels and sideguards, and no other material handling
equipment may be brought upon the Property without Landlord’s prior written
approval.

 

(7) Outside Vendors.   Tenant shall not obtain for use upon the Premises ice,
drinking water, vending machine, towel, janitor and other services, except from
Persons designated or approved by Landlord. Any Person engaged by Tenant to
provide any other services shall be subject to scheduling and direction by the
manager or security personnel of the Property. Vendors must use freight
elevators and service entrances.

 

(8) Overloading Floors; Vaults.   Tenant shall not overload any floor or part
thereof in the Premises, or Property, including any public corridors or
elevators therein bringing in or removing any

 

R-1

--------------------------------------------------------------------------------


 

large or heavy articles, and Landlord may prohibit, or direct and control the
location and size of, safes and all other heavy articles and require at Tenant’s
expense supplementary supports of such material and dimensions as Landlord may
deem necessary to properly distribute the weight.

 

(9) Locks and Keys.   Tenant shall use such standard key system designated by
Landlord on all keyed doors to and within the Premises, excluding any permitted
vaults or safes (but Landlord’s designation shall not be deemed a representation
of adequacy to prevent unlawful entry or criminal acts, and Tenant shall
maintain such additional insurance as Tenant deems advisable for such events).
Tenant shall not attach or permit to be attached additional locks or similar
devices to any door or window, change existing locks or the mechanism thereof,
or make or permit to be made any keys for any door other than those provided by
Landlord. If more than two keys for one lock are desired, Landlord will provide
them upon payment of Landlord’s charges. In the event of loss of any keys
furnished by Landlord, Tenant shall pay Landlord’s reasonable charges therefor.
The term “key” shall include mechanical, electronic or other keys, cards and
passes.

 

(10) Utility Closets and Connections.  Landlord reserves the right to control
access to and use of, and monitor and supervise any work in or affecting, the
“wire” or telephone, electrical, plumbing or other utility closets, the Systems
and Equipment, and any changes, connections, new installations, and wiring work
relating thereto (or Landlord may engage or designate an independent contractor
to provide such services). Tenant shall obtain Landlord’s prior written consent
for any such access, use and work in each instance, and shall comply with such
requirements as Landlord may impose, and the other provisions of Article 6
respecting electric installations and connections, Article 29 respecting
telephone Lines and connections, and Article 9 respecting Work in general.
Tenant shall have no right to use any broom closets, storage closets, janitorial
closets, or other such closets, rooms and areas whatsoever. Tenant shall not
install in or for the Premises any equipment which requires more electric
current than Landlord is required to provide under this Lease, without
Landlord’s prior written approval, and Tenant shall ascertain from Landlord the
maximum amount of load or demand for or use of electrical current which can
safely be permitted in and for the Premises, taking into account the capacity of
electric wiring in the Property and the Premises and the needs of tenants of the
Property, and shall not in any event connect a greater load than such safe
capacity.

 

(11) Plumbing Equipment.   The toilet rooms, urinals, wash bowls, drains, sewers
and other plumbing fixtures, equipment and lines shall not be misused or used
for any purpose other than that for which they were constructed and no foreign
substance of any kind whatsoever shall be thrown therein.

 

(12) Trash.   All garbage, refuse, trash and other waste shall be kept in the
kind of container, placed in the areas, and prepared for collection in the
manner and at the times and places specified by Landlord, subject to Article 30
respecting Hazardous Materials. Landlord reserves the right to require that
Tenant participate in any recycling program designated by Landlord.

 

(13) Alcohol, Drugs, Food and Smoking.   Landlord reserves the right to exclude
or expel from the Property any person who, in the judgment of Landlord, is
intoxicated or under the influence of liquor or drugs, or who shall in any
manner do any act in violation of any of these Rules. Tenant shall not at any
time manufacture, sell, use or give away, any spirituous, fermented,
intoxicating or alcoholic liquors on the Premises, nor permit any of the same to
occur. Tenant shall not at any time cook, sell, purchase or give away, food in
any form by or to any of Tenant’s agents or employees or any other parties on
the Premises, nor permit any of the same to occur (other than in microwave ovens
and coffee makers properly maintained in good and safe working order and repair
in lunch rooms or kitchens for employees as may be permitted or installed by
Landlord, which does not violate any Laws or bother or annoy any other tenant).
Tenant and its employees shall not smoke tobacco on any part of the Property
(including exterior areas) except those areas, if any, that are designated or
approved as smoking areas by Landlord.

 

(14) Use of Common Areas; No Soliciting.   Tenant shall not use the common
areas, including areas adjacent to the Premises, for any purpose other than
ingress and egress, and any such use thereof shall be subject to the other
provisions of this Lease, including these Rules. Without limiting the generality
of the foregoing, Tenant shall not allow anything to remain in any passageway,
sidewalk, court, corridor, stairway, entrance, exit, elevator, parking or
shipping area, or other area outside the Premises. Tenant shall not use the
common areas to canvass, solicit business or information from, or distribute any
article or material to, other tenants or invitees of the Property. Tenant shall
not make any room-to-room canvass to solicit business or information or to
distribute any article or material to or from other tenants of the Property and
shall not exhibit, sell or offer to sell, use, rent or exchange any products or
services in or from the Premise unless ordinarily embraced within the Tenant’s
use of the Premises expressly permitted in the Lease.

 

(15) Energy and Utility Conservation.   Tenant shall not waste electricity,
water, heat or air conditioning or other utilities or services, and agrees to
cooperate fully with Landlord to assure the most effective and energy efficient
operation of the Property and shall not allow the adjustment (except by
Landlord’s authorized Property personnel) of any controls. Tenant shall not
obstruct, alter or impair the efficient operation of the Systems and Equipment,
and shall not place any item so as to interfere with air flow. Tenant shall keep
corridor doors closed and shall not open any windows,

 

R-2

--------------------------------------------------------------------------------


 

except that if the air circulation shall not be in operation, windows which are
openable may be opened with Landlord’s consent. If reasonably requested by
Landlord (and as a condition to claiming any deficiency in the air-conditioning
or ventilation services provided by Landlord), Tenant shall close any blinds or
drapes in the Premises to prevent or minimize direct sunlight.

 

(16) Unattended Premises.   Before leaving the Premises unattended, Tenant shall
close and securely lock all doors or other means of entry to the Premises and
shut off all lights and water faucets in the Premises (except heat to the extent
necessary to prevent the freezing or bursting of pipes).

 

(17) Going-Out-Of-Business Sales and Auctions.   Tenant shall not use, or permit
any other party to use, the Premises for any distress, fire, bankruptcy,
close-out, “lost our lease” or going-out-of-business sale or auction. Tenant
shall not display any signs advertising the foregoing anywhere in or about the
Premises. This prohibition shall also apply to Tenant’s creditors.

 

(18) Labor Harmony.   Tenant shall not use (and upon notice from Landlord shall
cease using) contractors, services, workmen, labor, materials or equipment, or
labor and employment practices that, in Landlord’s good faith judgment, may
cause strikes, picketing or boycotts or disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Property.

 

(19) Prohibited Activities. Tenant shall not: (i) use strobe or flashing lights
in or on the Premises, (ii) install or operate any internal combustion engine,
boiler, machinery, refrigerating, heating or air conditioning equipment in or
about the Premises, (iii) use the Premises for housing, lodging or sleeping
purposes or for the washing of clothes, (iv) place any radio or television
antennae other than inside of the Premises, (v) operate or permit to be operated
any musical or sound producing instrument or device which may be heard outside
the Premises, (vi) use any source of power other than electricity, (vii) operate
any electrical or other device from which may emanate electrical,
electromagnetic, energy, microwave, radiation or other waves or fields which may
interfere with or impair radio, television, microwave, or other broadcasting or
reception from or in the Property or elsewhere, or impair or interfere with
computers, faxes or telecommunication lines or equipment at the Property or
elsewhere, or create a health hazard, (viii) bring or permit any bicycle or
other vehicle, or dog (except in the company of a blind person or except where
specifically permitted) or other animal or bird in the Property, (ix) make or
permit objectionable noise, vibration or odor to emanate from the Premises, (x)
do anything in or about the Premises or Property that is illegal, immoral,
obscene, pornographic, or anything that may in Landlord’s good faith opinion
create or maintain a nuisance, cause physical damage to the Premises or
Property, interfere with the normal operation of the Systems and Equipment,
impair the appearance, character or reputation of the Premises or Property,
create waste to the Premises or Property, cause demonstrations, protests,
loitering, bomb threats or other events that may require evacuation of the
Building, (xi) advertise or engage in any activities which violate the spirit or
letter of any code of ethics or licensing requirements of any professional or
business organization, (xii) throw or permit to be thrown or dropped any article
from any window or other opening in the Property, (xiii) use the Premises for
any purpose, or permit upon the Premises or Property anything, that may be
dangerous to persons or property (including firearms or other weapons (whether
or not licensed or used by security guards) or any explosive or combustible
articles or materials) (xiv) place vending or game machines in the Premises,
except vending machines for employees, (xv) adversely affect the indoor air
quality of the Premises or Property, or (xvi) do or permit anything to be done
upon the Premises or Property in any way tending to disturb, bother, annoy or
interfere with Landlord or any other tenant at the Property or the tenants of
neighboring property, or otherwise disrupt orderly and quiet use and occupancy
of the Property.

 

(20) Transportation Management.   Tenant shall comply with all present or future
programs intended to manage parking, transportation or traffic in and around the
Property, and in connection therewith, Tenant shall take responsible action for
the transportation planning and management of all employees located at the
Premises by working directly with Landlord, any governmental transportation
management organization or any other transportation-related committees or
entities.

 

(21) Responsibility for Compliance. Tenant shall be responsible for ensuring
compliance with these Rules, as they may be amended, by Tenant’s employees and
as applicable, by Tenant’s agents, invitees, contractors, subcontractors, and
suppliers. Tenant shall cooperate with any reasonable program or requests by
Landlord to monitor and enforce the Rules, including providing vehicle numbers
and taking appropriate action against such of the foregoing parties who violate
these provisions.

 

R-3

--------------------------------------------------------------------------------


 

108D (11/96)

Tenant Performance

 

EXHIBIT B

WORK LETTER

 

This Exhibit is a “Work Letter” to the foregoing document captioned Office Lease
(referred to herein for convenience as the “Lease”) between PIKE STREET
DELAWARE, INC. (“Landlord”), a Delaware corporation, and EQUATOR TECHNOLOGIES,
INC. a California corporation (“Tenant”) relating to Suite 900 (referred to
herein for convenience as the Premises”) in the property known as 520 Pike Tower
(the “Property”).

 

I.              Tenant’s Work.   Under the Lease to which this Exhibit is
attached, Tenant has agreed to accept the Premises “as is,” without any
obligation for the performance of improvements or other work by Landlord, and
Tenant desires to perform certain improvements thereto (the “Work,” as further
described below). Such Work shall be planned and performed strictly in
accordance with the provisions of this Exhibit and applicable provisions of the
Lease. Tenant shall take all actions necessary to cause Tenant’s Planners to
prepare the Approved Plans, and to cause Tenant’s Contractors to obtain permits
or other approvals, diligently prosecute the Work to completion, and obtain any
inspections and occupancy certificates for Tenant’s occupancy of the Premises by
the Commencement Date. Any delays in the foregoing shall not serve to abate or
extend the time for the commencement of Rent under the Lease, except to the
extent of one (1) day for each day that Landlord delays approvals required
hereunder beyond the times permitted hereinwithout good cause, provided
substantial completion of the Work and Tenant’s ability to reasonably use the
Premises by the Commencement Date (or by such later date when Tenant would
otherwise have substantially completed the Work) is actually delayed thereby.
Tenant shall notify Landlord upon completion of the Work (and record any notice
of completion contemplated by law).

 

II.                    Planning. The term “Plans” herein shall refer to the
“Space Plan” and “Construction Drawings” collectively (as such terms are further
defined in Section IX). The term “Approved Plans” shall refer to the Plans as
approved by Landlord in writing in accordance with this Section.

 

a.             Tenant’s Space Planner, Architect and Engineer.  Tenant shall
engage an interior office space planner (“Space Planner”), a licensed architect
(“Architect,” who may be the same as the Space Planner), each subject to
Landlord’s prior written approval. Tenant shall also engage such licensed
engineering firms (“Engineers”) as may be required or appropriate in connection
with preparing the Plans (e.g. mechanical, electrical, plumbing, structural,
HVAC or other), all of whom shall be designated or approved by Landlord in
writing. Landlord may require that Tenant select each of Tenant’s Planners from
a list of such parties. The term “Tenant’s Planners” herein shall refer
collectively or individually, as the context requires, to the Space Planner,
Architect or Engineers, as appropriate, engaged by Tenant, and approved or
designated by Landlord in writing in accordance with this Exhibit. Tenant has
sole responsibility to provide all information concerning its space requirements
to Tenant’s Planners, to cause Tenant’s Planners to prepare the Plans, and to
obtain Landlord’s final approval thereof (including all revisions). Tenant and
Tenant’s Planners may review such existing drawings as Landlord may provide
relating to the Premises or Property, but shall not rely thereon (and shall
perform independent verifications of all field conditions, dimensions and other
such matters), and Landlord shall have no liability for any errors, omissions or
other deficiencies therein.

 

b.             Space Plan.

 

i.              Tenant shall promptly hereafter cause the Space Planner to
submit three (3) sets of a “Space Plan” (as defined in Section IX) to Landlord
for approval.

 

ii.             Landlord shall, within ten (10) working days after receipt
thereof, either approve said Space Plan, or disapprove the same advising Tenant
of the reasons for such disapproval. In the event Landlord disapproves said
Space Plan, Tenant shall modify the same, taking into account the reasons given
by Landlord for said disapproval, and shall submit three (3) sets of the revised
Space Plan to Landlord within five (5) working days after receipt of Landlord’s
initial disapproval.

 

iii.            The parties shall continue such process in the same time frames
until Landlord grants approval.

 

R-4

--------------------------------------------------------------------------------


 

c.             Construction Drawings and Engineering Report.

 

i.              No later than ten (10) working days after receipt of Landlord’s
approval of the Space Plan, Tenant shall cause the Architect to submit to
Landlord for approval three (3) sets of mylar sepia “Construction Drawings” (as
defined in Section IX), and cause the Engineers to Submit for Landlord’s
approval a report (the “Engineering Report”) from Tenant’s mechanical,
structural and electrical engineers indicating any special heating, cooling,
ventilation, electrical, heavy load or other special or unusual requirements of
Tenant, including calculations.

 

ii.             Landlord shall, within fifteen (15) working days after receipt
thereof (or such longer time as may be reasonably required in order to obtain
any additional architectural, engineering or HVAC report or due to other special
or unusual features of the Work or Plans), either approve the Construction
Drawings and Engineering Report, or disapprove the same advising Tenant of the
reasons for disapproval. If Landlord disapproves of the Construction Drawings or
Engineering Report, Tenant shall modify and submit three (3) sets of revised
mylar sepia Construction Drawings, and a revised Engineering Report, taking into
account the reasons given by Landlord for disapproval, within five (5) working
days after receipt of Landlord’s initial disapproval.

 

iii.            The parties shall continue such process in the same time frames
until Landlord grants approval.

 

d.             Landlord’s Approval.  Landlord shall not unreasonably withhold
approval of any Space Plans, Construction Drawings, or Engineering Report
submitted hereunder, if they provide for a customary office layout, with
finishes and materials generally conforming to building standard finishes and
materials currently being used by Landlord at the Property, are compatible with
the Property’s shell and core construction, and if no modifications will be
required for the Property electrical, heating, air-conditioning, ventilation,
plumbing, fire protection, life safety, or other systems or equipment, and will
not require any structural modifications to the Property, whether required by
heavy loads or otherwise, and will not create any potentially dangerous
conditions, potentially violate any codes or other governmental requirements,
potentially interfere with any other occupant’s use of its premises, or
potentially increase the cost of operating the Property. Construction Drawings
approved by Landlord in writing (including approved revisions) are referred to
herein as the “Approved Plans.”

 

e.             Governmental Approval of Plans; Building Permits.  Tenant shall
cause Tenant’s Contractors (as defined in Section III.a) to apply for any
building permits, inspections and occupancy certificates required for or in
connection with the Work. If the Plans must be revised in order to obtain such
building permits, Tenant shall promptly notify Landlord, promptly arrange for
the Plans to be revised to satisfy the building permit requirements, and shall
submit the revised Plans to Landlord for approval as a Change Order under
Section II.f. Landlord shall have no obligation to apply for any zoning, parking
or sign code amendments, approvals, permits or variances, or any other
governmental approval, permit or action. If any such other matters are required,
Tenant shall promptly seek to satisfy such requirements (if Landlord first
approves in writing), or shall revise the Plans to eliminate such requirements
and submit such revised Plans to Landlord for approval in the manner described
above. Delays in substantially completing the Work by the Commencement Date as a
result of requirements for building permits or other governmental approvals,
permits or actions shall not affect the Commencement Date and commencement of
Rent.

 

f.              Changes After Plans Are Approved.  If Tenant shall desire, or
any governmental body shall require, any changes, alterations, or additions to
the Approved Plans, Tenant shall submit a detailed written request or revised
Plans (the “Change Order”) to Landlord for approval.  If reasonable and
practicable and generally consistent with the Plans theretofore approved,
Landlord shall not unreasonably withhold approval. All costs in connection
therewith, including, without limitation, construction costs, permit fees, and
any additional plans, drawings and engineering reports or other studies or
tests, or revisions of such existing items, shall be included in the Cost of the
Work under Section IV. No delays resulting from any Change Orders or requests
therefor shall delay the Commencement Date or Commencement of Rent. In the event
that the Premises are not constructed in accordance with the Approved Plans,
Tenant shall not be permitted to occupy the Premises until the Premises
reasonably comply in all respects therewith; in such case, the Rent shall
nevertheless commence to accrue and be payable as otherwise provided in the
Lease.

 

R-5

--------------------------------------------------------------------------------


 

III.           Contractors, Bids and Contracts.

 

a.             Contractors.   Tenant shall engage to perform the Work such
contractors, subcontractors and suppliers (“Tenant’s Contractors”) as Landlord
customarily engages or recommends for use at the Property; provided, Tenant may
substitute other licensed, bonded, reputable and qualified parties capable of
performing quality workmanship who have good labor relations and will be able to
work in harmony with each other and those of Landlord and other occupants of the
Property so as to ensure proper maintenance of good labor relationships, and in
compliance with all applicable labor agreements existing between trade unions
and the relevant chapter of the Association of General Contractors of America.
Such substitutions may be made only with Landlord’s prior written approval. Such
approval shall be granted, subject to specified conditions, or denied within
fifteen (15) days after Landlord receives from Tenant a written request for such
substitution, containing a reasonable description of the proposed party’s
background, finances, references, qualifications, and other such information as
Landlord may request. Landlord may require that Tenant select Tenant’s
Contractors from a list of such parties for Work involving any mechanical,
electrical, plumbing, structural, demolition or HVAC matters, or any Work
required to be performed outside the Premises or involving Tenant’s entrance.

 

b.             Contracts and Guaranties.  Tenant shall promptly submit to
Landlord for approval, prior to entering any contracts for the Work, an itemized
statement of the estimated Cost of the Work, including all bids and quotes, and
copies of proposed contracts. All contracts shall contain insurance, indemnity
and other provisions consistent herewith. All contracts involving progress
payments shall include appropriate retention provisions, liquidated damages for
delays (if desired by Tenant), and payment application requirements consistent
with this Exhibit. Each Tenant Contractor shall guarantee that the portion of
the Work for which it is responsible shall be free from any defects or
deficiencies in workmanship and materials for a period of not less than one (1)
year from the date of completion thereof. Every such party shall be responsible
for the replacement or repair, without additional charge, of all such defects or
deficiencies in accordance with its contract within one (1) year after
completion of such work or the correction thereof. The correction of such work
shall include, without additional charge, all additional expenses and damages in
connection with such removal or replacement of all or any part of Tenant’s Work,
and/or the Property and/or common areas, or work which may be damaged or
disturbed thereby.  All such warranties or guarantees as to materials or
workmanship of or with respect to Tenant’s Work shall be contained in the
contract or subcontract which shall be written such that said warranties or
guarantees shall inure to the benefit of both Landlord and Tenant, as their
respective interests may appear, and can be directly enforced by either. Tenant
covenants to give Landlord any assignment or other assurances necessary to
effect such right of direct enforcement. Copies of all contracts and
subcontracts shall be furnished to Landlord promptly after the same are entered.

 

IV.           Cost of the Work and Allowance.

 

a.             Cost of the Work.  Except for the Allowance to be provided by
Landlord hereunder, Tenant shall pay all costs (the “Costs of the Work”)
associated with the Work whatsoever, including without limitation, all costs for
or related to: (1) the so-called “hard costs” of the Work, including, without
limitation, costs of labor, hardware, equipment and materials, contractors’
charges for overhead and fees, and so-called “general conditions” (including
rubbish removal, utilities, freight elevators, hoisting, field supervision,
building permits, occupancy certificates, inspection fees, utility connections,
bonds, insurance, sales taxes, and the like), (2) the so-called “soft costs” of
the Plans, including, without limitation, all revisions thereto, and engineering
reports, or other studies, reports or tests, air balancing or related work in
connection therewith, and (3) Landlord’s costs and administrative fee described
below. “Work” herein means: (i) the improvements and items of work shown on the
final Approved Plans (including changes thereto), and (ii) any demolition,
preparation or other work required in connection therewith, including without
limitation, structural or mechanical work, additional HVAC equipment or
sprinkler heads, or modifications to any building mechanical, electrical,
plumbing or other systems and equipment or relocation of any existing sprinkler
heads, either within or outside the Premises required as a result of the layout,
design, or construction of the Work or in order to extend any mechanical
distribution, fire protection or other systems from existing points of
distribution or connection, or in order to obtain building permits for the work
to be performed within the

Premises (unless Landlord requires that the Plans be revised to eliminate the
necessity for such work).

 

b.             Allowance.  Landlord shall provide a construction allowance (the
“Allowance”) of up to $133,500.00 towards: (i) costs of the Space Plan and
Construction Drawings, provided such costs, as a share of the Allowance, shall
not exceed $2.00 per square foot, (ii) costs of permanent leasehold improvements
included in the Work, including labor, hardware, equipment and materials,
contractors’ charges for overhead and fees, and general conditions, and (iii)

 

R-6

--------------------------------------------------------------------------------


 

Landlord’s costs and administrative fee, as described below. The Allowance shall
not be used for any other purpose, such as, but not limited to, furniture, trade
fixtures, or personal property. The Allowance also covers Work that began in
December 1, 2000 and is scheduled to finish by the end of March, 2001. If all or
any portion of the Allowance shall not be used, Landlord shall be entitled to
the savings and Tenant shall receive no credit therefor. If Landlord terminates
the Lease or Tenant’s right to possession based on a Default by Tenant, Tenant
shall repay Landlord on demand for the amount of the Allowance provided
hereunder, as additional damages, without in any way limiting Landlord’s other
rights or remedies.

 

c.             Tenant’s Cost Deposit.  Any portion of the Cost of the Work
exceeding the Allowance is referred to herein as “Tenant’s Cost.” Landlord may
at any time estimate Tenant’s Cost in advance, or revise any such estimate, in
which case, Tenant shall deposit (“Tenant’s Deposit”) the estimated amount (or
the increase reflected in any revised estimate) with Landlord within three (3)
days after Landlord so requests. If the Work involves progress payments,
Landlord shall apply the amounts deposited by Tenant first. If, after final
completion and payment for the Work, the actual amount of Tenant’s Cost exceeds
the estimated amount, Tenant shall pay the difference to Landlord within three
(3) days after Landlord so requests. If such estimated amount exceeds the actual
amount of Tenant’s Cost, Landlord shall provide a refund or credit of the
difference. Tenant’s Cost shall be deemed “Rent” under the Lease (and all
remedies for the non-payment of Rent shall be available to Landlord therefor),
and Tenant’s obligations under the Lease to keep the Premises and Property free
of liens shall apply to any liens arising from any failure to pay Tenant’s Cost
hereunder.

 

d.             Funding and Disbursement.   Landlord shall fund and disburse the
Allowance (and any Tenant’s Deposit hereunder) within thirty (30) days after the
Work has been completed in accordance with the “Space Plan” and “Construction
Drawings” approved by Landlord in writing in accordance with the provisions
hereof, and Tenant has submitted all invoices, architect’s certificates, a
Tenant’s affidavit, partial or complete lien waivers (depending on whether
progress payments are involved) and affidavits of payment by all Tenant’s
Contractors, and such other evidence as Landlord may reasonably require that the
cost of the Work has been paid and that no architect’s, mechanic’s,
materialmen’s or other such liens have been or may be filed against the Property
or the Premises arising out of the design or performance of such Work. Landlord
may issue checks to fund the Allowance jointly or separately to Tenant, its
general contractor, and any other of Tenant’s Contractors. At Landlord’s option,
Landlord may fund the Allowance (and any Tenant’s Deposit hereunder) in monthly
progress payment installments, based on the submission of the foregoing items,
subject to withholding 10% of each draw as retention (at Landlord’s option). In
such event, Landlord shall disburse Tenant’s Deposit before disbursing the
Allowance. If all or any portion of the Allowance shall not be used, Landlord
shall be entitled to the savings and Tenant shall receive no credit therefor.

 

e.             Landlord’s Costs and Administrative Fee.  Tenant shall pay
Landlord’s costs for architectural and engineering review of Tenant’s Space
Plan, Construction Drawings and Engineering Report, and all revisions thereof,
together with an administrative fee equal to ten percent (10%) of the cost of
the Plans and Work. Landlord may also charge Tenant for services (including, but
not limited to, security and freight elevator charges) and utilities for the
Work or otherwise consumed in or for the Premises during the Work (whether based
on meters or estimates by Landlord’s engineer).

 

V.            Performance of the Work.

 

a.             Conditions to Performing Work.  Before commencing any Work,
Tenant shall:

 

i.              Obtain Landlord’s written approval of Tenant’s Planners and the
Plans, as described in Section II.

 

ii.             Obtain, provide copies and post all necessary governmental
approvals and permits as described in Section II.e.

 

iii.            Obtain Landlord’s written approval of an itemization of the
Costs of the Work, Tenant’s Contractors, and the proposed contracts as described
in Section III.

 

iv.            Provide Tenant’s Deposit, if required under Section IV.

 

v.             Provide evidence of insurance to Landlord as described in Section
VI.

 

vi.            Provide such performance and payment bonds as Landlord may
reasonably require, in form and content and issued by a company acceptable to
Landlord, and showing Landlord as a dual obligee.

 

R-7

--------------------------------------------------------------------------------


 

b.             Compliance and Standards.  Tenant shall cause the Work to comply
in all respects with the following: (a) the Approved Plans, (b) the Property
Code of the City and State in which the Property is located and Federal, State,
County, City or other laws, codes, ordinances, rules, regulations and guidance,
including the Disabilities Acts as described in Section X, below, as each may
apply according to the rulings of the controlling public official, agent or
other such person, (c) applicable standards of the National Board of Fire
Underwriters (or successor organization) and National Electrical Code, (d)
applicable manufacturer’s specifications, (e) any work rules and regulations as
Landlord or its agent may have adopted for the Property, and the Rules attached
as Rider One to this Lease. Tenant shall use only new, first-class materials in
the Work, except where explicitly shown in the Approved Plans. Tenant’s Work
shall be performed in a thoroughly safe, first-class and workmanlike manner, and
shall be in good and usable condition at the date of completion. In case of
inconsistency, the requirement with the highest standard protecting or favoring
Landlord shall govern.

 

c.             Labor Harmony.  Tenant shall conduct its labor relations and
relations with employees so as to avoid strikes, picketing, and boycotts of, on
or about the Premises or Property. If any employees strike, or if picket lines
or boycotts or other visible activities objectionable to Landlord are
established, conducted or carried out against Tenant, its employees, agents,
contractors, subcontractors or suppliers, in or about the Premises or Property,
Tenant shall immediately close the Premises and remove or cause to be removed
all such employees, agents, contractors, subcontractors and suppliers until the
dispute has been settled.

 

d.             Property Operations, Dirt, Debris and Noise.  Tenant and Tenant’s
Contractors shall make all efforts and take all steps appropriate to assure that
all construction activities do not interfere with the operation of the Property
or with other occupants of the Property. Tenant’s Work shall be coordinated
under Landlord’s direction with the work being done or to be performed, and
other activities, for or by other occupants in the Property so that Tenant’s
Work will not interfere with or delay the completion of any other construction
work or other activity in the Property. Construction equipment and materials are
to be kept within the Premises, and delivery and loading of equipment and
materials shall be done at such locations and at such time as Landlord shall
direct so as not to burden the construction or operation of the Property. 
Tenant’s contractors shall comply with any work rules of the Property and
Landlord’s requirements respecting the hours of availability of elevators and
manner of handling materials, equipment and debris. Demolition must be performed
after 6:00 p.m. and on weekends, or as otherwise required by Landlord or the
work rules for the Property. Construction which creates noise, odors or other
matters that may bother other occupants may be rescheduled by Landlord at
Landlord’s sole discretion. Delivery of materials, equipment and removal of
debris must be arranged to avoid any inconvenience or annoyance to other
occupants. The Work and all cleaning in the Premises must be controlled to
prevent dirt, dust or other matter from infiltrating into adjacent occupant,
common or mechanical areas. Tenant and Tenant’s Contractors shall take all
precautionary steps to minimize dust, dirt, odors, noise and construction
traffic, and to protect their facilities and the facilities of others affected
by the Work and to properly police the same. If and as required by Landlord, the
Premises shall be sealed off from the balance of the space on the floor(s)
containing the Premises (and from other floors or areas of the Property) so as
to minimize the disbursement or infiltration of dust, dirt, odors, debris and
noise.

 

e.             Removal of Debris.  The contractors and subcontractors shall be
required to remove from the Premises and dispose of, at least once a week and
more frequently as Landlord may direct, all debris and rubbish caused by or
resulting from the Work, and shall not place debris in the Property’s waste
containers. If required by Landlord, Tenant shall sort and separate its waste
and debris for recycling and/or environmental law compliance purposes. Upon
completion of Tenant’s Work, Tenant’s Contractors shall remove all surplus
materials, debris and rubbish of whatever kind remaining within the Property
which has been brought in or created by the contractors and subcontractors in
the performance of Tenant’s Work. If any contractor or subcontractor shall
neglect, refuse or fail to remove any such debris, rubbish, surplus material or
temporary structures within 48 hours after notice to Tenant from Landlord with
respect thereto, Landlord may cause the same to be removed by contract or
otherwise as Landlord may determine expedient, and charge the cost thereof to
Tenant as additional Rent under the Lease.

 

f.              Utilities and Services.  Utility costs or charges for any
service (including electricity, HVAC, security hoisting or freight elevator and
the like) to the Premises or for the Work shall be the responsibility of Tenant
from the date Tenant is obligated to commence or commences the Work and shall be
paid for by Tenant at Landlord’s standard rates then in effect. Tenant shall
apply and pay for all utility meters required, and in the absence of meters
shall pay for usage reasonably estimated by Landlord’s engineer. Tenant shall
pay for all support services or work provided by Landlord’s contractors at
Tenant’s request or at Landlord’s discretion resulting from

 

R-8

--------------------------------------------------------------------------------


 

breaches or defaults by Tenant under this Exhibit. All use of freight elevators
is subject to scheduling by Landlord and the rules and regulations of the
Property, as described above.

 

g.             Landlord Rights.  Tenant shall permit access to the Premises, and
inspection of the Work, by Landlord and Landlord’s architects, engineers,
contractors and otherrepresentatives, at all times during the period in which
the Work is being planned, constructed and installed and following completion of
the Work. Landlord shall have the right, but not the obligation, to order Tenant
or any of Tenant’s Contractors who violate the requirements imposed on Tenant or
Tenant’s Contractors in performing Work to cease the Work and remove its
equipment and employees from the Property. Landlord shall have the right, but
not the obligation, to perform, on behalf of and for the account of Tenant,
subject to reimbursement by Tenant, any work required to cure or complete any
Work which has violated this Exhibit, or which pertains to patching of the Work
and other work in the Property, or involves Work outside the Premises, or
affects the base building core or structure or systems or equipment for the
Property. No such action by Landlord shall delay the commencement of the Lease
or theobligation to pay Rent or any other obligations therein set forth.

 

h.             General Requirements.  Tenant shall impose on and enforce all
applicable terms of this Exhibit against Tenant’s Planners and Tenant’s
Contractors. Landlord shall have the right to require Tenant to furnish bonds or
other security in form and amount reasonably satisfactory to Landlord for the
prompt and faithful performance and payment for Tenant’s Work. Landlord shall
have the right to run utility lines, pipes, conduits, duct work and component
parts of all mechanical and electrical systems where necessary or desirable
through the Premises, to repair, alter, replace or remove the same, and to
require Tenant to install and maintain proper access panels thereto. If an
expansion joint occurs within the Premises, Tenant shall install finish floor
covering to or covering such joint in a workmanlike manner, and Landlord shall
not accept responsibility for any finish floor covering applied to or installed
over the expansion joint. Landlord may impose reasonable additional requirements
from time to time in order to ensure that the Work, and the construction thereof
does not disturb or interfere with any other occupants of the Property, or their
visitors, contractors or agents, nor interfere with the efficient, safe and
secure operation of the Property. Tenant shall provide Landlord with “as built”
drawings no later than thirty (30) days after completion of the Work.

 

VI.           Insurance.  In addition to any insurance which may be required
under the Lease, Tenant shall secure, pay for and maintain or cause Tenant’s
Contractors to secure, pay for and maintain during the continuance of
construction and fixturing work within the Property or Premises, insurance in
the following minimum coverages and the following minimum limits of liability:

 

a.             Worker’s compensation and employer’s liability insurance with
limits of not less than $2,000,000.00, or such higher amounts as may be required
from time to time by any employee benefit acts or other statutes applicable
where the work is to be performed, and, in anyevent sufficient to protect
Tenant’s Contractors from liability under the aforementioned acts.

 

b.             Comprehensive General Liability Insurance (including Contractors’
Protective Liability) in an amount not less than $1,000,000.00 per occurrence,
whether involving bodilyinjury liability (or death resulting therefrom) or
property damage liability or a combination thereof, with a minimum aggregate
limit of $2,000,000.00, and with umbrella coverage with limits not less than
$5,000,000.00. Such insurance shall contain an endorsement covering Tenant’s and
Tenant’s Contractors’ indemnity obligations under the contracts and the Lease.
Such insurance shall provide for explosion and collapse, completed operations
coverage and broad form blanketcontractual liability coverage and shall insure
Tenant’s Contractors against any and all claims for bodily injury, including
death resulting therefrom, and damage to the property of others and arising from
its operations under the contracts whether such operations are performed by
Tenant’s Contractors or by anyone directly or indirectly employed by any of
them.

 

c.             Comprehensive Automobile Liability Insurance, including the
ownership, maintenance and operation of any automotive equipment, owned, hired,
or non-owned in anamount not less than $500,000.00 for each person in one
accident, and $1,000,000.00 for injuries sustained by two or more persons in any
one accident and property damage liability in an amount not less than
$1,000,000.00 for each accident. Such insurance shall insure Tenant’s
Contractors against any and all claims for bodily injury, including death
resulting therefrom, and damage to the property of others arising from its
operations under the contracts, whether such operations are performed by
Tenant’s Contractors, or by anyone directly or indirectly employedby any of
them.

 

d.             “All-risk” builder’s risk insurance upon the entire Work to the
full insurable value thereof.  This insurance shall include the interests of
Landlord and Tenant (and their respective

 

R-9

--------------------------------------------------------------------------------


 

contractors and subcontractors of any tier to the extent of any insurable
interest therein) in the Work and shall insure against the perils of fire and
extended coverage and shall include “all-risk”builder’s risk insurance for
physical loss or damage including, without duplication of coverage, theft
vandalism and malicious mischief. If portions of the Work are stored off the
site of the Property or in transit to said site are not covered under said
“all-risk” builder’s risk insurance, then Tenant shall effect and maintain
similar property insurance on such portions of the Work. Any loss insured under
said “all-risk” builder’s risk insurance is to be adjusted with Landlord and
Tenant and made payable to Landlord, as trustee for the insureds, as their
interests may appear.

 

e.             All policies (except the worker’s compensation policy) shall be
endorsed to include as additional insured parties, Landlord, the property
management company for the Property, the parties listed on, or required by, the
Lease, Landlord’s contractors, Landlord’s architects, and their respective
beneficiaries, partners, directors, officers, employees and agents, and
suchadditional persons as Landlord may designate. The waiver of subrogation
provisions contained in the Lease shall apply to all insurance policies (except
the workmen’s compensation policy) to be obtained by Tenant pursuant to this
paragraph. The insurance policy endorsements shall also provide that all
additional insured parties shall be given thirty (30) days’ prior written notice
of any reduction, cancellation or non-renewal of coverage (except that ten (10)
days’ notice shall be sufficient in the case of cancellation for non-payment of
premium) and shall provide that theinsurance coverage afforded to the additional
insured parties thereunder shall be primary to any insurance carried
independently by said additional insured parties. Additionally, where
applicable, each policy shall contain a cross-liability and severability of
interest clause. All insurance carriers hereunder shall be rated at least A and
X in Best’s Insurance Guide. Certificates for all such insurance shall be
delivered to Landlord before the construction is commenced or contractor’s
equipment is moved onto the Property. In the event that during the course of
Tenant’s Work any damage shall occur to the construction and improvements being
made by Tenant, then Tenant shall repair the same at Tenant’s cost.

 

VII.         Signage, Window Blinds and HVAC Balancing.  Notwithstanding
anything contained herein to the contrary, in connection with or following the
Work, Landlord shall install building standard suite identification signage, and
may install building standard window blinds (to the extent not already
existing). Tenant shall promptly advise Landlord of the name Tenant wishes for
said signage. The content of all signage shall be subject to Landlord’s prior
written approval. No other signage may be installed or placed outside the
Premises by Tenant. Landlord may also cause a contractor to perform air
balancing tests on the Premises and adjust the HVAC system as a result thereof.
Landlord shall not be responsible for any disturbance or deficiency created in
the air conditioning or other mechanical, electrical or structural facilities
within the Property or Premises as a result of the Work. If such disturbances or
deficiencies result, and Landlord does not elect to correct the same for Tenant,
Tenant shall correct the same and restore the services to Landlord’s reasonable
satisfaction, within a reasonable time. The costs of such signage, blinds and
HVAC tests and work may be charged against the Allowance, and if theAllowance
shall be insufficient, Tenant shall pay Landlord for such costs as additional
Rent within five (5) days after billed.

 

VIII.        Asbestos.  If the Property was constructed at a time when asbestos
was commonly used in construction, Tenant acknowledges that asbestos-containing
materials (“ACM”) may be present at the Property, and that airborne asbestos
fibers may involve a potential health hazard unless proper procedures are
followed. In such case, before commencing the Work, Tenant and its contractor
shall consult with Landlord and Landlord’s asbestos consultant concerning
appropriate procedures to be followed.

 

IX.           Certain Definitions.

 

a.             Space Plan.  “Space Plan” herein means a floor plan, drawn to
scale, showing (i) demising walls, interior walls and other partitions,
including type of wall or partition and height, (ii) doors and other openings in
such walls or partitions, including type of door and hardware, (iii) any floor
or ceiling openings, and any variations to building standard floor or ceiling
heights, (iv)electrical outlets, and any restrooms, kitchens, computer rooms,
file cabinets, file rooms and other special purpose rooms, and any sinks or
other plumbing facilities, or other special electrical, HVAC, plumbing or other
facilities or equipment, including all special loading, (v) communications
system, including location and dimensions of equipment rooms, and telephone and
computer outlet locations, (vi) special cabinet work or other millwork items,
(vii) any space planning considerations under the Disabilities Acts, (viii)
finish selections (i.e. color selection of painted areas, and selection of floor
and any special wall coverings from Landlord’s available building standard
selections (which selections Tenant may defer and include with the Construction
Drawings), and (ix) any other details or features requested by Architect,
Engineer or Landlord in order for the Space Plan to serve as a basis for
preparing the Construction Drawings.

 

R-10

--------------------------------------------------------------------------------


 

b.             Construction Drawings.  “Construction Drawings” herein means
fully dimensioned architectural construction drawings and specifications, and
any required engineering drawings(including mechanical, electrical, plumbing,
structural, air-conditioning, ventilation and heating), and shall include any
applicable items described above for the Space Plan, and to the extent
applicable: (i) electrical outlet locations, circuits and anticipated usage
therefor, (ii) reflected ceiling plan, including lighting, switching, and any
special ceiling specifications, (iii) duct locations for heating, ventilating
and air-conditioning equipment, (iv) details of all millwork, (v) dimensions of
all equipment and cabinets to be built in, (vi) furniture plan showing details
of space occupancy, (vii) keying schedule, (viii) lighting arrangement, (ix)
location of print machines, equipment in lunch rooms, concentrated file and
library loadings and any other equipment or systems (with brand names wherever
possible) which require special consideration relative to air-conditioning,
ventilation, electrical, plumbing, structural, fire protection, life-fire-safety
system, or mechanical systems, (x) special heating, ventilating and air
conditioning equipment and requirements, (xi) weight and location of heavy
equipment, and anticipated loads for special usage rooms, (xii) demolition plan,
(xiii) partition construction plan, (xiv) all requirements under the
Disabilities Acts and other governmental requirements, and (xv) final finish
selections, and any other details or features requested by Architect, Engineer
or Landlord in order for theConstruction Drawings to serve as a basis for
contracting the Work.

 

X.            Taxes.  Tenant shall pay prior to delinquency all taxes, charges
or othergovernmental impositions (including without limitation, any real estate
taxes or assessments, sales tax or value added tax) assessed against or levied
upon Tenant’s fixtures, furnishings, equipment and personal property located in
the Premises and the Work to the Premises under this Exhibit. Whenever possible,
Tenant shall cause all such items to be assessed and billed separately from the
property of Landlord. In the event any such items shall be assessed and billed
with the property of Landlord, Tenant shall pay its share of such taxes, charges
or other governmental impositions to Landlord within ten (10) days after
Landlord delivers a statement and a copy of the assessment or other
documentation showing the amount of such impositions applicable to Tenant.

 

XI.           Disabilities Acts.  Tenant shall be responsible for matters under
any laws or governmental regulations, rules or guidance materials pertaining to
persons with disabilities (referred to herein as the “Disabilities Acts”)
relating to the Premises or Work hereunder. Without limiting the generality of
the forgoing, Tenant shall: (a) provide complete and accurate information such
that the Plans will comply with the Disabilities Acts, and update such
information as needed, and (b) be responsible for any changes to the Work or
Premises resultingfrom changes in Tenant’s employees, business operations or the
Disabilities Acts. Without limitation as to other provisions, Tenant hereby
expressly acknowledges that Tenant’s indemnity and related obligations under the
Lease shall apply to violations of this provision.

 

XII.         Miscellaneous.

 

a.             Interpretation.  If this Work Letter is attached as an Exhibit to
an amendment to an existing lease (“Original Lease”), whether such amendment
adds space, relocates the Premises or makes any other modifications, the term
“Lease” herein shall refer to such amendment, or theOriginal Lease as amended,
as the context implies. By way of example, in such case, references to the
“Premises” and “Commencement Date” herein shall refer, respectively, to such
additional or relocated space and the effective date for delivery thereof under
such amendment, unless expressly provided to the contrary herein. Capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Lease.

 

b.             Application.  This Exhibit shall not apply to any additional
space added to the Premises at any time, whether by any options or rights under
the Lease or otherwise, or to any portion of the Premises in the event of a
renewal or extension of the Term of the Lease, whetherby any options or rights
under the Lease or otherwise, unless expressly so provided in the Lease or any
amendment or supplement thereto.

 

c.             Lease Provisions and Modification.  This Exhibit is intended to
supplement and be subject to the provisions of the Lease, including, without
limitation, those provisions requiring that any modification or amendment be in
writing and signed by authorized representatives of both parties.

 

d.             Limitation of Landlord’s Liability.   Landlord shall not be
liable in any way for any injury, loss or damage which may occur to any
decorations, fixtures, personal property, installations or other improvements or
items of work installed, constructed or brought upon the Premises by or for
Tenant or Tenant’s Contractors prior to completion of the Work and commencement
of Tenant’s occupancy, all of the same being at Tenant’s sole risk, and Tenant
hereby agrees to protect, defend, indemnify and hold Landlord and its employees,
agents, and

 

R-11

--------------------------------------------------------------------------------


 

affiliates harmless from all liabilities, losses, damages, claims, demands, and
expenses (including attorneys’ fees). The parties acknowledge that neither
Landlord nor its managing agent is an architect or engineer, and that the Work
will be designed and performed by independent architects, engineers and
contractors. Landlord and its managing agent shall have no responsibility for
construction means, methods or techniques or safety precautions in
connectionwith the Work, and do not guarantee that the Plans or Work will be
free from errors, omissions or defects, and shall have no liability therefor.
Landlord’s approval of Tenant’s Plans and contracts, and Landlord’s
designations, lists, recommendations or approvals concerning Tenant’s Planners
and Contractors shall not be deemed a warranty as to the quality or adequacy
thereof or of the Plans or the Work, or the design thereof, or of its compliance
with laws, codes and other legal requirements.

 

e.             No Third-Party Beneficiaries.  The Lease and this Exhibit are not
intended to create any third-party beneficiaries. Without limiting the
generality of the foregoing, no TenantContractors or Tenant Planners shall have
any legal or beneficial interest in the Allowance.

 

R-12

--------------------------------------------------------------------------------


 

PARKING AGREEMENT

 

THIS AGREEMENT made as of the 12th day of April 2001 between Pike Street
Delaware, Inc. (“Landlord”) and Equator Technologies, Inc. (“Tenant”).

 

1.             The parties hereby acknowledge that they have heretofore entered,
or are contemporaneously herewith entering, a certain lease dated April 12, 2001
( the “Lease”) for premises known as Suite 900 (the “Premises”) located in the
property known as 520 Pike Tower (the “Property”). In the event of any conflict
between the Lease and this Agreement, the latter shall control.

 

2.             Landlord hereby grants to Tenant and persons designated by Tenant
a license to use eleven (11) parking spaces in the Property Parking Garage (the
“Garage”) at then current rates which Landlord may adjust from time to time. The
Term of such license shall commence on the Commencement Date under the Lease and
shall continue until the earlier to occur of the Expiration Date under the
Lease; termination of the Lease or Tenant’s abandonment of the Premises
thereunder. Tenant may, from time to time, request additional parking spaces,
and if Landlord shall provide the same, such spaces shall be provided and used
on a month-to-month basis, and otherwise on the foregoing terms and provisions,
and such monthly parking charges as Landlord shall establish from time to time.

 

3.             Tenant shall at all times comply with all applicable ordinances,
rules, regulations, codes, laws, statutes and requirements of all federal,
state, county and municipal governmental bodies or their subdivisions respecting
the use of the Garage. Landlord reserves the right to adopt, modify and enforce
reasonable Rules governing the use of the Garage from time to time, including
any key card, parking sticker or other identification or entrance system, and
hours of operation. The Rules set forth hereinafter are currently in effect.
Landlord may refuse to permit any person who violates such Rules to park in the
Garage, and any violation of the Rules shall subject the car to removal from the
Garage.

 

4.             The parking spaces hereunder shall be provided on an unreserved
“first-come, first served” basis. Tenant acknowledges that Landlord has arranged
or may arrange from time to time for the Garage to be operated by an independent
contractor, not affiliated with Landlord (the “Parking Operator”). In such
event, Tenant acknowledges that Landlord shall have no liability for claims
arising through acts or omissions of the Parking Operator. Except for its
intentional acts or gross negligence, Landlord shall have no liability
whatsoever for (a) any damage to property or any other items located in the
Garage, (b) theft or vandalism to any vehicle or property or other items located
in the Garage, or (c) any personal injuries or death arising out of any matter
relating to the Garage, and in all events, Tenant agrees to look first to its
insurance carrier and to require that Tenant’s employees look first to their
respective insurance carriers for payment of any losses sustained in connection
with any use of the Garage. Tenant hereby waives on behalf of its insurance
carriers all rights of subrogation against Landlord or Landlord’s agents.
Landlord reserves the right to assign specific spaces, and to reserve space for
visitors, small cars, handicapped persons and for other tenants, guests of
tenants or other parties, and Tenant and persons designated by Tenant hereunder
shall not park in any such assigned or reserved spaces. Landlord also reserves
the right to close all or any portion of the Garage in order to make repairs or
perform maintenance services, or to alter, modify, re-stripe or renovate the
Garage, or if required by casualty, strike, condemnation, act of God,
governmental law or requirement or other reason beyond Landlord’s reasonable
control.

 

5.             If Tenant shall default under this Agreement, Landlord shall have
the right to remove from the Garage any vehicles hereunder which shall have been
involved or shall have been owned or driven by parties involved in causing such
default, without any liability therefor whatsoever. In addition, if Tenant shall
default under this Agreement, Landlord shall have the right to cancel this
Agreement on ten days’ written notice, unless within such ten day period, Tenant
cures such default. If Tenant defaults under this Agreement more than three
times during any twelve month period, and Landlord notifies Tenant thereof
promptly after each such default, the next default during the succeeding twelve
month period, shall, at Landlord’s election, constitute an incurable default.
Such cancellation right shall be cumulative and in addition to any other rights
or remedies available to Landlord at law or equity, or provided under the Lease
(all of which rights and remedies under the Lease are hereby incorporated
herein, as though fully set forth). Any default by Tenant under the Lease shall
be a default under this Agreement, and any default under this Agreement shall be
a default under the Lease. Tenant shall comply with the following Rules
governing the use of the Garage:

 

(i)            Garage hours shall be as posted in the Garage from time to time.
Landlord shall have the right to change hours of operation of the Garage from
time to time.

 

R-13

--------------------------------------------------------------------------------


 

(ii)           Cars must be parked entirely within the stall lines painted on
the floor, and only small cars may be parked in areas reserved for small cars.

 

(iii)          All directional signs, arrows and lane markings must be strictly
observed.

 

(iv)          The speed limit shall be 5 miles per hour.

 

(v)           Spaces reserved for handicapped parking must be used only by
vehicles properly designated.

 

(vi)          Parking is prohibited in all areas not expressly designated for
parking, including without limitation:

 

(a) areas not striped for parking

 

(b) aisles

 

(c) where “no parking” signs are posted

 

(d) ramps

 

(e) loading zones

 

(f) cross hatched areas

 

(g) such other areas as may be designated by Landlord or the Parking Operator

 

(vii)         Landlord shall have the right to establish, and Tenant shall
cooperate with, a parking system in order to allow for use of the Garage by all
of the tenants of the Property. Such system may include key cards and gates,
parking stickers, designated parking stalls, or any other reasonable system. Key
cards, parking stickers or any other devices or forms of identification or entry
supplied by Landlord, if any, shall remain the property of Landlord. Such
devices must be displayed as requested and may not be mutilated in any manner.
The serial number of the parking identification device may not be obliterated.
Devices are not transferable and any device in the possession of an unauthorized
holder will be void.

 

(viii)        The monthly parking charge or rent for parking spaces is as posted
in the Garage and subject to adjustment periodically at the discretion of the
Landlord. Notice of such adjustments will be sent at least 30 days prior to the
effective date of the adjustment. Monthly parking charges or rent for parking
spaces is payable in advance on the first day of each month and must be paid on
or before the fifth day of each month. No statement or invoice will be sent.
Failure to pay such parking charge or rent for parking spaces on or before the
fifth of each month will automatically cancel parking privileges and a charge at
the prevailing daily rate will be charged. No deduction or allowances from the
monthly rate will be made for days user does not use the Garage.

 

(ix)           Parking Operator or its attendants are not authorized to make or
allow any exceptions to these Rules and Regulations.

 

(x)            Every parker is required to park and lock his/her own car.

 

(xi)           Loss or theft of key cards, parking stickers or other
identification, or other such devices must be reported to Landlord or any Garage
manager immediately. Any parking devices reported lost or stolen found on any
unauthorized car will be confiscated and the illegal holder will be subject to
prosecution. Lost or stolen parking devices found by Tenant or its employees
must be reported to the office of the Garage immediately.

 

(xii)          Washing, waxing, cleaning or servicing of any vehicle by the
customer and/or his/her agents is prohibited. Parking spaces may be used only
for parking automobiles.

 

(xiii)         Landlord or the Parking Operator reserves the right to refuse the
sale of monthly stickers or other parking identification devices to any Tenant
or person and/or his agents or representatives who refuse to comply with this
Agreement and these Rules and all posted City, State or Federal ordinances, laws
or agreements.

 

(xiv)        By signing this Parking Agreement, Tenant agrees to acquaint all
persons to whom Tenant assigns parking spaces with this Agreement and these
Rules.

 

R-14

--------------------------------------------------------------------------------


 

(xv)         If a cardholder takes a ticket to gain access to the Garage, that
ticket must be presented for validation to the Parking Operator the same day
prior to exiting the Garage, otherwise the posted daily parking rate will apply.

 

(xvi)        Except as otherwise provided in the Lease, parking privileges under
this Parking Agreement are granted on a month-to-month basis and are revocable
by Landlord on thirty (30) days prior written notice.

 

(xvii)       Parking privileges may be on an unassigned or executive valet basis
as designated by Landlord or the Parking Operator from time to time.

 

TENANT:

LANDLORD:

 

 

Equator Technologies, Inc

Pike Street Delaware, Inc.

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Its:

CFO

 

Its: Authorized Signatory

 

 

 

By:

 

 

 

 

 

 

 

Its: Authorized Signatory

 

R-15

--------------------------------------------------------------------------------